 

Exhibit 10.10

SONIC CORP. SAVINGS AND PROFIT SHARING PLAN

Restatement Effective October 1, 2010



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I

  Definitions      1   

1.1

  Account Balance      1   

1.2

  Accounting Date      1   

1.3

  Administrator      2   

1.4

  Alternate Payee      2   

1.5

  Annual Additions      2   

1.6

  Beneficiary or Designated Beneficiary      2   

1.7

  Break in Service      4   

1.8

  Code      5   

1.9

  Committee      5   

1.10

  Compensation      5   

1.11

  Disability      6   

1.12

  Effective Date      6   

1.13

  Eligible Employee      6   

1.14

  Employee      7   

1.15

  Employer      7   

1.16

  Employment Commencement Date      7   

1.17

  Entry Date      7   

1.18

  ERISA      7   

1.19

  Five Percent Owner      8   

1.20

  Forfeiture      8   

1.21

  Former Participant      8   

1.22

  Highly Compensated Employee      8   

1.23

  Hour of Service      8   

1.24

  Individual Accounts      8   

1.25

  Leased Employee      9   

1.26

  Limitation Year      9   

1.27

  Named Fiduciary      9   

1.28

  Nonforfeitable      10   

1.29

  Non-Highly Compensated Employee      10   

1.30

  Normal Retirement Age      10   

1.31

  Normal Retirement Date      10   

1.32

  Participant      10   

1.33

  Period of Severance      10   

1.34

  Plan      10   

1.35

  Plan Sponsor      10   

1.36

  Plan Year      10   

1.37

  Predecessor Employer      11   

1.38

  Re-Employment Commencement Date      11   

1.39

  Related Employer      11   

1.40

  Required Beginning Date      11   

1.41

  Service      12   

1.42

  Severance from Employment Date      12   

 

i



--------------------------------------------------------------------------------

1.43

  Top-Heavy Plan      12   

1.44

  Trust Agreement      16   

1.45

  Trust Fund      16   

1.46

  Trustee      16   

1.47

  Valuation Date      16   

1.48

  Year of Service      17   

ARTICLE II

  Eligibility and Participation      18   

2.1

  Eligibility Conditions      18   

2.2

  Participation Election      18   

2.3

  Participant Re-Entry      18   

ARTICLE III

  Contributions      19   

3.1

  Salary Deferral Contributions      19   

3.2

  Catch-Up Contributions      21   

3.3

  Matching Contributions      21   

3.4

  Profit Sharing Contributions      22   

3.5

  Rules Governing Deposits of Contributions      23   

3.6

  Adjustment of Individual Accounts      23   

3.7

  Gap Period Income on Distributed Excess Contributions and Excess Aggregate
Contributions      24   

3.8

  Participant Voluntary After Tax Contributions      24   

ARTICLE IV

  Allocation of Employer Contributions to Individual Accounts      24   

4.1

  Allocation of Contributions      24   

4.2

  Application of Forfeitures      25   

4.3

  Limitations on Allocations Under Code Section 415      25   

4.4

  Top-Heavy Allocations      26   

4.5

  Post-Allocation Adjustments to Accounts      27   

ARTICLE V

  In-Service Distributions      28   

5.1

  Withdrawal of Employer Contributions Before Severance From Employment      28
  

5.2

  Withdrawal of Salary Deferral Contributions Before Severance From Employment
     28   

5.3

  Hardship Distributions      29   

5.4

  Qualified Reservist Distributions      30   

ARTICLE VI

  Distributions After Severance from Employment      31   

6.1

  Eligibility Due to Retirement, Death, or Disability      31   

6.2

  Eligibility Due To Severance from Employment      31   

6.3

  Vesting      32   

6.4

  Forfeiture      32   

6.5

  Determination of Amount of Vested Undistributed Account      33   

6.6

  Payment of Benefits      33   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

  Mandatory Distribution of Benefits      34   

ARTICLE VIII

  Forms of Distribution      35   

8.1

  Forms of Payment of Benefits      35   

8.2

  Direct Rollover Benefit      35   

8.3

  Election to Receive Benefits      37   

8.4

  Minority or Disability      38   

8.5

  Unclaimed Account Procedure      38   

ARTICLE IX

  Plan Sponsor and Employers      38   

9.1

  Employer Action      38   

9.2

  Plan Amendment      38   

9.3

  Discontinuance, Termination of Plan      40   

9.4

  Prohibition Against Reversion to Plan Sponsor or an Employer      41   

9.5

  Adoption by Related Employers      41   

9.6

  Authority of Administrator over Employers      44   

9.7

  Deficiency of Earnings or Profits      44   

ARTICLE X

  The Committee      44   

10.1

  Committee Appointment      44   

10.2

  Committee Action and Procedure      45   

10.3

  Committee Powers and Duties      45   

10.4

  Committee Reliance      46   

10.5

  Committee Authority      46   

10.6

  Conflicts of Interest      46   

10.7

  Appointment of Agent and Legal Counsel      47   

10.8

  Annual Accounting      47   

10.9

  Funding Policy      47   

ARTICLE XI

  Administration      47   

11.1

  Administrator Appointment      47   

11.2

  Summary Plan Description      47   

11.3

  Summary Annual Report      48   

11.4

  Individual Benefit Statements      48   

11.5

  Copies of Additional Documents      48   

11.6

  Documents Available for Examination      48   

11.7

  Notice of Participant Rights under ERISA      48   

11.8

  Notice to Participant on Participant Termination      48   

11.9

  Notice to Trustee on Participant Termination      49   

11.10

  Claims for Benefits      49   

11.11

  Appeals of Decisions of the Committee      50   

11.12

  Special Rules for Disability Claims      50   

ARTICLE XII

  Investment of Trust Assets      52   

12.1

  Appointment of Trustee      52   

12.2

  Investment of Accounts      52   

12.3

  Income and Expenses      53   

 

iii



--------------------------------------------------------------------------------

12.4

  Exclusive Benefit      53   

12.5

  Valuation      53   

12.6

  Investment Policy      54   

12.7

  Divestment of Employer Securities      54   

ARTICLE XIII

  Participant Loans      55   

13.1

  General      55   

13.2

  Loan Policy      56   

13.3

  Special Rules under USERRA for Loan Repayments      56   

ARTICLE XIV

  Rollovers, Mergers, and Direct Transfers      56   

14.1

  Participant Rollover Contributions      56   

14.2

  Mergers and Direct Transfers      57   

14.3

  Rules Concerning Certain Rollovers, Mergers, and Direct Transfers      58   

ARTICLE XV

  Exclusive Benefit      58   

15.1

  Exclusive Benefit      58   

15.2

  Denial of Request for Approval      59   

15.3

  Mistake of Fact      59   

15.4

  Disallowance of Deduction      59   

15.5

  Spendthrift Clause      59   

15.6

  Termination      60   

ARTICLE XVI

  Construction      61   

16.1

  Headings      61   

16.2

  Context      61   

16.3

  Employment Not Guaranteed      61   

16.4

  Waiver of Notice      62   

16.5

  State Law      62   

16.6

  Parties Bound      62   

16.7

  Severance      62   

16.8

  Employees in Qualified Military Service      62   

 

iv



--------------------------------------------------------------------------------

 

Sonic Corp. Savings and Profit Sharing Plan

Sonic Corp., a Delaware corporation (the “Plan Sponsor”), hereby adopts this
restatement of the Sonic Corp. Savings and Profit Sharing Plan (the “Plan”),
effective October 1, 2010, or as otherwise specified herein.

R E C I T A L S:

WHEREAS, the Plan Sponsor has previously established the Plan for the exclusive
benefit of its eligible Employees and their Beneficiaries and those of the
Employers;

WHEREAS, the Plan Sponsor recognizes the lasting contribution made by its
Employees to its successful operation and wants to reward their contribution by
continuing the Plan;

WHEREAS, the Plan Sponsor wishes to amend and restate the existing Plan;

WHEREAS, the Plan Sponsor has authorized the execution of this Plan to ensure
continued compliance with Sections 401(a) and 501(a) of the Internal Revenue
Code of 1986, as amended by the Pension Protection Act of 2006, and the
regulations promulgated thereunder;

WHEREAS, the provisions of this Plan, as amended and restated, will apply solely
to an Employee who terminates employment with an Employer on or after the
restated Effective Date of this Plan; and

WHEREAS, if an Employee terminates employment with an Employer prior to the
restated Effective Date, that Employee will be entitled to benefits under the
Plan as the Plan existed on the Employee’s termination date.

NOW, THEREFORE, considering the premises and their mutual covenants, the Plan
Sponsor agrees as follows:

ARTICLE I

Definitions

The following terms used in this Plan will have the meanings set forth in this
Article unless a different meaning is clearly indicated by the context:

 

1.1 Account Balance

The amount standing in a Participant’s Individual Account(s) as of any date
derived from both Employer Contributions and Employee Contributions, if any.

 

1.2 Accounting Date

The date that is the last business day of each Plan Year or such other date as
may be designated by the Administrator, but only if the Administrator has
specifically requested the Trustee to prepare an accounting on or before such
date.

 

1



--------------------------------------------------------------------------------

 

1.3 Administrator

The Committee, unless the Plan Sponsor designates another person to hold the
position of Administrator by written action.

 

1.4 Alternate Payee

Any spouse, former spouse, child, or other dependent of a Participant who is
recognized by a domestic relations order as having a right to receive all, or a
portion of, the benefits payable under the Plan with respect to such
Participant.

 

1.5 Annual Additions

The sum of the following additions to a Participant’s Individual Accounts for
the Limitation Year: (i) Employer contributions (including Salary Deferral
Contributions); (ii) Participant contributions; and (iii) Forfeitures, if any.
For purposes of this definition, Annual Additions to other Employer defined
contribution plans (also taken into account when applying the limitations in
Section 4.3(a)) include any voluntary employee contributions to an account in a
qualified defined benefit plan and any Employer contributions to an individual
retirement account or annuity under Code Section 408 or to a medical account for
a key employee under Code Sections 401(h) or 419A(d), except that the twenty
five percent (25%) of pay limit will not apply to employer contributions to a
key employee’s medical account after his or her separation from employment.

 

1.6 Beneficiary or Designated Beneficiary

 

  (a) Beneficiary means any person or fiduciary designated by a Participant or
Former Participant who is or may become entitled to receive benefits under the
Plan following the death of the Participant or Former Participant. A Beneficiary
who becomes entitled to a benefit under the Plan will remain a Beneficiary under
the Plan until the Trustee has fully distributed the benefits to the
Beneficiary. A Beneficiary’s right to information or data concerning the Plan,
and the respective duties of the Administrator and the Trustee to provide to the
Beneficiary information or data concerning the Plan, will not arise until the
Beneficiary first becomes entitled to receive a benefit under the Plan. For
purposes of determining whether the Plan is a Top-Heavy Plan, a Beneficiary of a
deceased Participant will be considered a Key Employee or a Non-Key Employee in
accordance with the applicable Treasury Regulations.

 

  (b) Each Participant and Former Participant may from time to time designate
one or more Beneficiaries to receive benefits under this Plan on the death of
the Participant or Former Participant. The selection will be made in writing on
a form provided by the Administrator and will be filed with the Administrator.
Subject to Subsection (c) below, the last selection filed with the Administrator
will control.

 

2



--------------------------------------------------------------------------------

 

  (c) Unless elected in accordance with Subsection (d) below, a Participant’s
Beneficiary will be his or her spouse. Notwithstanding the foregoing, the
Participant may designate a Beneficiary other than the spouse if:

 

  (i) The Participant has no spouse; or

 

  (ii) The spouse cannot be located.

 

  (d) In the case of a married Participant or Former Participant, the
designation of a non-spouse as Beneficiary will be valid only if:

 

  (i) The spouse consents in writing to the designation;

 

  (ii) The designation specifies the Beneficiary and the method of payment of
benefits and may not be changed without spousal consent (or the spouse’s consent
expressly permits designations by the Participant without any requirement of
further spousal consent); and

 

  (iii) The spouse’s consent acknowledges the effect of the election and the
written consent is witnessed by a Plan representative or by a notary public.

 

  (e) The spousal consent requirements of Subsection (d) do not apply if:

 

  (i) The Participant and spouse are not married throughout the one year period
ending on the date of the Participant’s death;

 

  (ii) The Participant’s spouse is the Participant’s sole primary Beneficiary;

 

  (iii) The Administrator is not able to locate the Participant’s spouse;

 

  (iv) The Participant is legally separated or has been abandoned (within the
meaning of State law) and the Participant has a court order to that effect; or

 

  (v) Other circumstances exist under which the Secretary of the Treasury will
excuse the consent requirement.

If the Participant’s spouse is legally incompetent to give consent, the spouse’s
legal guardian (even if the guardian is the Participant) may give consent.

 

3



--------------------------------------------------------------------------------

 

  (f) If a Participant dies without a spouse or alternative Beneficiary
surviving; if the alternative Beneficiary (other than the spouse) does not
survive until final distribution of the Participant’s balance; if a Participant
who is not married dies without having designated a Beneficiary and/or
alternative Beneficiary; or if a Participant who is not married dies after
having made and revoked a designation but prior to having made a subsequent
designation, then the amount remaining in the deceased Participant’s Individual
Account will be payable in the following descending order to:

 

  (i) The Participant’s surviving descendants, including adopted persons and
their descendants;

 

  (ii) The Participant’s other living heirs-at-law determined under state laws
concerning intestate succession;

 

  (iii) The Participant’s estate, personal representatives, heirs or devisees;
and

 

  (iv) the estate, personal representatives, heirs or devisees of the deceased
Participant’s prior Beneficiary.

The Administrator will determine the applicable person, class of persons, or
legal entity to whom the benefit will be paid beginning with clause (i), in the
descending order of clauses (i) to (iv). Each class will be determined to be not
in existence and, therefore, inapplicable by the Administrator before proceeding
to the next class. In determining if a classification is inapplicable, the
Administrator will be required only to make reasonable inquiry into the
existence of the person or persons.

 

  (g) Payment made pursuant to the power conferred on the Administrator in this
Section will operate as a complete discharge of all obligations under the Plan
concerning the share of a deceased Participant and will not be subject to review
by anyone but will be final, binding and conclusive on all persons for all
purposes.

 

1.7 Break in Service

 

  (a) A Break in Service, for purposes of vesting, means a Period of Severance
of 365 days.

 

  (b) An Employee will receive credit, for purposes of determining whether he
has incurred a Break in Service, for the aggregate of all time period(s)
commencing with the Employment Commencement Date (or Re-Employment Commencement
Date) and ending on the Severance from Employment Date. An Employee will also
receive credit for any Period of Severance of less than 365 days. Fractional
periods of a year will be expressed in terms of days.

 

  (c) In the case of an Employee who is absent from work for “authorized
reasons” or for “maternity or paternity reasons,” the 365-day period beginning
on the first anniversary of the first day of such absence will not be a Break in
Service.

 

  (i) For purposes of this Section, absence from work for “authorized reasons”
means an unpaid temporary cessation from active employment with the Employer
pursuant to an established nondiscriminatory policy, whether occasioned by
illness, military service, or any other reason.

 

  (ii) For purposes of this Section, absence from work for “maternity or
paternity reasons” means an absence from work for any period because of the
pregnancy of the individual, the birth of a child of the individual, the
placement of a child with the individual relating to the adoption of such child
by such individual, or for the purpose of caring for such child for a period
beginning immediately following such birth or placement. In the case of absence
from work for “maternity or paternity reasons,” the period between the first and
second anniversaries of the first date of absence due to said leave will be
treated as neither a period of Service nor a Period of Severance.

 

4



--------------------------------------------------------------------------------

 

1.8 Code

The Internal Revenue Code of 1986, as amended from time to time. A reference to
a Code Section in this Plan means the provisions or successor provisions of the
particular Code Section, as amended or replaced from time to time.

 

1.9 Committee

The Plan Committee as from time to time constituted pursuant to Article X.

 

1.10 Compensation

Compensation will include the total amount of salary, wages, commissions,
bonuses, and overtime, paid or otherwise includable in the gross income of a
Participant during the Plan Year plus any amounts excluded from a Participant’s
income pursuant to Code Sections 125, 132(f)(4), or 401(k), but excluding:

 

  (a) Contributions by the Employer and any Related Employer to any deferred
compensation plan (to the extent the contributions are not included in the
Participant’s gross income for the taxable year in which contributed) or
simplified employee pension under Code Section 408(k), to the extent the
contributions are excludable from the Participant’s gross income (other than
amounts exlcuded from a Participant’s income pursuant to Code Sections 125,
132(f)(4), or 401(k));

 

  (b) Distributions from any plan of deferred compensation, whether or not such
amounts are includable in the gross income of the Employees when distributed;

 

  (c) Amounts realized from the exercise of any nonqualified stock option, or
when restricted stock becomes freely transferable or is no longer subject to a
substantial risk of forfeiture;

 

  (d) Amounts realized from the sale, exchange, or other disposition of stock
acquired under a qualified stock option described in Part II, Subchapter D,
Chapter 1 of the Code;

 

  (e) Premiums paid by the Employer and any Related Employer, for group term
life insurance (to the extent the premiums are not includable in the
Participant’s gross income); contributions by the Employer and any Related
Employer, to an annuity under Code Section 403(b) (to the extent not includable
in the Participant’s gross income, and any other amounts received under any
Employer fringe benefit plan sponsored by the Employer or any Related Employer
(to the extent not includable in the Participant’s gross income); and

 

5



--------------------------------------------------------------------------------

 

  (f)

Severance pay, unfunded nonqualified deferred compensation, or parachute
payments, if paid after termination of employment, even if paid within two and
one half (2 1/2) months thereafter.

Notwithstanding the foregoing, Compensation will not include amounts that would
otherwise satisfy the definition of Compensation but are paid during the
determination period while the Employee is not a Participant in the component of
the Plan for which the definition is being used.

 

1.11 Disability

The inability to engage in any substantial, gainful activity because of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.

 

1.12 Effective Date

The original Effective Date of this Plan is January 1, 1978. The Effective Date
of this Plan, as restated herein, is October 1, 2010, or as otherwise specified
herein.

 

1.13 Eligible Employee

Each Employee other than:

 

  (a) An Employee whose terms and conditions of employment are governed by a
collective bargaining agreement, unless such agreement provides for coverage
under the Plan;

 

  (b) A nonresident alien who receives no earned income from the Employer that
constitutes income from sources within the United States;

 

  (c) A Leased Employee;

 

  (d) An individual who is deemed to be an Employee pursuant to Treasury
Regulations issued under Code Section 414(o);

 

  (e) An Employee who has waived participation in the Plan through any means,
including, but not limited to, through a written agreement with the Employer
(including an offer letter setting forth the terms and conditions of employment)
that provides that the Employee is not eligible to participate in the Plan. (A
general statement in the agreement, offer letter, or other communication stating
that the Employee is not eligible for benefits will be construed to mean that
Employee is not an Eligible Employee.); and

 

6



--------------------------------------------------------------------------------

 

  (f) A special project employee, which, as used herein, means an Employee who
is hired for the purpose of participating or otherwise assisting in a
particular, discrete project which is anticipated to be completed in less than
one (1) year.

 

  (g) An Employee who is employed by Sonic Restaurants, Inc. and is classified
as an hourly employee and whose primary place of work on a day-to-day basis is a
Sonic Drive-In restaurant.

Notwithstanding any provision of the Plan to the contrary, no individual who is
designated, compensated, or otherwise classified or treated by the Employer as
an independent contractor or other non-common law employee will be eligible to
become a Participant even if a court or administrative agency determines that
the individual is a common law employee.

 

1.14 Employee

An individual is an Employee only if he or she is reported on the payroll
records of an Employer as a common law employee. This term does not include any
other common law employee or any Leased Employee. In particular, it is expressly
intended that an individual not treated as a common law employee by the
Employers on their payroll records is excluded from Plan participation even if a
court or administrative agency determines that the individual is a common law
employee.

 

1.15 Employer

The Plan Sponsor and any entity that is related to the Plan Sponsor, or that is
a recipient of the services of a Leased Employee pursuant to a written agreement
with the Plan Sponsor, and who elects to adopt this Plan pursuant to Article IX.
Effective as of April 1, 2010, the sole Employers are: Sonic Corp., Sonic
Industries Services Inc., and Sonic Restaurants, Inc.

 

1.16 Employment Commencement Date

The date on which an Employee is first entitled to credit for an Hour of
Service.

 

1.17 Entry Date

An Eligible Employee’s Entry Date is the first day of the calendar quarter
(January 1st, April 1st, July 1st, October 1st) next following the date on which
the Eligible Employee satisfies the eligibility criteria set forth in
Section 2.1.

 

1.18 ERISA

The Employee Retirement Income Security Act of 1974, as amended.

 

7



--------------------------------------------------------------------------------

 

1.19 Five Percent Owner

A Participant who owns, or is considered as owning within the meaning of Code
Section 318, more than five percent (5%) of the outstanding stock of the
Employer or stock possessing more than five percent (5%) of the total combined
voting power of all stock of the Employer; or in the case of an unincorporated
business, any person who owns more than five percent (5%) of the capital or
profits interest in the Employer.

 

1.20 Forfeiture

The loss, by a Participant or Beneficiary, of that part of the benefit that the
Participant or Beneficiary otherwise would have received under the Plan at any
time prior to the termination of the Plan or the complete discontinuance of
benefits under the Plan, arising from the Participant’s severance of employment.

 

1.21 Former Participant

Any individual who (i) has been a Participant in the Plan, but who is either no
longer employed by the Employer or is otherwise no longer eligible to
participate; and (ii) has not yet received the entire benefit to which the
individual is entitled under the Plan or incurred a five (5) year Break in
Service.

 

1.22 Highly Compensated Employee

Any Participant or Former Participant who is a Highly Compensated Employee as
defined in Code Section 414(q). Generally, any Participant or Former Participant
is considered a Highly Compensated Employee if, during the Plan Year (the
“Determination Year”) or during the twelve month period immediately preceding
the Determination Year, the Participant or Former Participant:

 

  (a) Was at any time during the Plan Year or during the preceding Plan Year a
Five Percent Owner; or

 

  (b) For the preceding Plan Year (i) had Compensation from the Employer in
excess of $80,000, as adjusted by the Secretary of the Treasury for the relevant
year, and (ii) if elected, was part of the top-paid twenty percent (20%) group
of Employees (based on Compensation for the preceding Plan Year).

 

1.23 Hour of Service

An Hour of Service is each hour for which an Employee is paid, or entitled to
payment, for the performance of duties for the Employer during the applicable
computation period.

 

1.24 Individual Accounts

Accounts or records maintained by the Administrator or its agent indicating the
monetary value of the total interest in the Trust Fund of each Participant, each
Former Participant, and each Beneficiary. The types of Individual Accounts under
this Plan are:

 

  (a) Employer Contribution Accounts. The types of Employer Contribution
Accounts maintained by this Plan are:

 

  (i) Matching Contribution Accounts holding Employer Contributions made to the
Plan for the benefit of an Employee because of a Matching Contribution made with
respect to the Employee.

 

  (ii) Profit Sharing Contribution Accounts holding Profit Sharing Contributions
made to the Plan for the benefit of an Employee that the Employee could not have
elected to receive in the form of cash or other taxable benefit, if any.

 

8



--------------------------------------------------------------------------------

 

  (b) Participant Contribution Accounts. The types of Participant Contribution
Accounts maintained by this Plan are:

 

  (i) Rollover Accounts holding the Participant’s qualified rollover to the Plan
pursuant to Article XIV.

 

  (ii) Salary Deferral Contribution Accounts holding the amounts contributed by
the Employer on behalf of a Participant as the result of an election by the
Participant to have that amount contributed to the Plan rather than paid as cash
or other taxable benefit pursuant to Sections 3.1 and 3.2.

 

1.25 Leased Employee

An individual who otherwise is not an Employee of the Employer, and who,
pursuant to a leasing agreement between the Employer and a leasing organization,
has performed services for the Employer (or for the Employer and any persons
related to the Employer within the meaning of Code Section 414(n)(6)) on a
substantially full time basis for at least one (1) year (unless such individual
is otherwise earlier considered a Leased Employee treated as an Employee of the
Employer pursuant to the eligibility conditions elected by an Employer) and such
services are performed under the primary direction or control of the Employer.

 

1.26 Limitation Year

The Plan Year, as such term is defined in this Article I.

 

1.27 Named Fiduciary

One or more fiduciaries named in this Plan who jointly and severally will have
authority to control or manage the operation and administration of the Plan. The
Administrator will be the Named Fiduciary unless the Plan Sponsor designates
another person by written action.

 

9



--------------------------------------------------------------------------------

 

1.28 Nonforfeitable

A vested interest attained by a Participant or Beneficiary in that part of the
Participant’s benefit under the Plan arising from the Participant’s Service,
which claim is unconditional and legally enforceable against the Plan.

 

1.29 Non-Highly Compensated Employee

An Employee, former Employee, or Beneficiary who is not a Highly Compensated
Employee.

 

1.30 Normal Retirement Age

The date the Participant attains age sixty-five (65) years.

 

1.31 Normal Retirement Date

The first day of the month coincident with or next following the date the
Participant attains Normal Retirement Age.

 

1.32 Participant

An Eligible Employee of the Employer who has met the eligibility requirements of
this Plan and who has been enrolled as a Participant in this Plan.

 

1.33 Period of Severance

The period of time commencing on the Severance from Employment Date and ending
on the date on which the Employee again performs an Hour of Service for the
Employer.

 

1.34 Plan

The qualified retirement plan embodied in this Plan, as amended from time to
time, designated as the Sonic Corp. Savings and Profit Sharing Plan.

 

1.35 Plan Sponsor

Sonic Corp., and any successor corporation or business organization that may be
substituted for the Plan Sponsor under this Plan.

 

1.36 Plan Year

The twelve (12) consecutive month period from January 1 of each year to the next
following December 31.

 

10



--------------------------------------------------------------------------------

 

1.37 Predecessor Employer

A business organization, all or a portion of whose assets and business has been
acquired by the Employer, whether by merger, stock purchase, or acquisition of
the assets and business of the business organization.

 

1.38 Re-Employment Commencement Date

The first date, following a Period of Severance that is not required to be
considered under the Service rules, on which the Employee performs an Hour of
Service for the Employer.

 

1.39 Related Employer

A related group of employers is a controlled group of corporations (defined in
Code Section 414(b)), trades or businesses (whether or not incorporated) that
are under common control (defined in Code Section 414(c)) or an affiliated
service group (defined in Code Section 414(m) or in Code Section 414(o)). If the
employer is a member of a related group, the term “Employer” includes the
related group members for purposes of determining Service and Breaks in Service
under Articles II and VI, applying the coverage test of Code Section 410(b),
applying the limitations on allocations in Article IV, applying the top-heavy
rules and the minimum allocation requirements of Article IV, the definitions of
Employee, Highly Compensated Employee, Compensation, and Leased Employee, and
for any other purpose required by the applicable Code Section or by a Plan
provision. However, a Related Employer may contribute to the Plan only by being
an Employer under the Plan. If one or more of the Plan Sponsor’s related group
members become Employers, the term “Employer” includes the participating related
group members for all purposes of the Plan. For Plan allocation purposes,
Compensation does not include Compensation received from a Related Employer that
is not participating in this Plan.

 

1.40 Required Beginning Date

 

  (a) For a Participant who is a Five Percent Owner, the Required Beginning Date
will commence on the first day of April following the later of:

 

  (i)

The calendar year in which the Participant attains age seventy and one-half
(70 1/2) years; or

 

  (ii) The earlier of the calendar year with or within which ends during the
Plan Year in which the Participant becomes a Five Percent Owner, or the calendar
year in which the Participant retires.

 

  (b) For a Participant who is not a Five Percent Owner, the Required Beginning
Date is the first day of April of the calendar year immediately following the
later of:

 

  (i)

The calendar year in which the Participant attains age seventy and one-half
(70 1/2); or

 

  (ii) The calendar year in which the Participant terminates employment with the
Employer.

 

11



--------------------------------------------------------------------------------

 

1.41 Service

Service includes any period of time commencing on the Employee’s Employment
Commencement Date (or Re-Employment Commencement Date) and ending on the
Employee’s Severance from Employment Date. Service will be determined using the
elapsed time method as defined in Treasury Regulation Section 1.410(a)-7.

 

  (a) Service in all cases includes periods during which the Employee is on a
leave of absence for “authorized reasons” or for “maternity or paternity
reasons” pursuant to the definition of Break in Service. Leaves of absence also
will include periods of absence in connection with military service during which
the Employee’s re-employment rights are legally protected. Except for absence by
reason of military service, leaves of absence will be for a maximum period of
two (2) years. Leaves of absence will be granted on a uniform and
nondiscriminatory basis.

 

  (b) If the Employer is a member of a group of Related Employers, then Year of
Service will include Service with any Related Employer for the period during
which such Employers are related. If the Employer maintains the plan of a
Predecessor Employer, Service will include service for the Predecessor Employer.
Service will include service of the Employee with any Predecessor Employer, as
required under Treasury Regulation Section 1.411(a)-5(b)(3)(iv).

 

  (c) Years of Service will include military service required to be counted for
vesting purposes under Section 16.8.

 

1.42 Severance from Employment Date

The date on which occurs the earlier of: (i) the Employee quits, retires, is
discharged, or dies; or (ii) the first anniversary of the first date of a period
in which an Employee remains absent from Service, with or without pay, with the
Employer for any other reason, such as vacation, holiday, sickness, Disability,
leave of absence or layoff.

 

1.43 Top-Heavy Plan

For purposes of determining Top-Heavy Plan status, each Employer and its Related
Employers will be deemed to maintain a separate plan. Related Employers will be
considered a single employer for purposes of applying the limitations of this
Section. However, Employers who are not Related Employers, but receive services
of Employees of the Employer under an employee leasing arrangement will be
treated as separate employers for purposes of these top-heavy rules.

A Plan will be a Top-Heavy Plan in any Plan Year in which, as of the
Determination Date, (i) the Present Value of Accrued Benefits of Key Employees,
or (ii) the sum of the Aggregate Accounts of Key Employees of any plan of an
Aggregation Group, exceeds sixty percent (60%) of the Present Value of Accrued
Benefits or Aggregate Accounts of all Participants under this Plan and any plan
of an Aggregation Group.

 

12



--------------------------------------------------------------------------------

 

If any Participant is a Non-Key Employee for any Plan Year, but the Participant
was a Key Employee for any prior Plan Year, the Participant’s Aggregate Account
balance will not be taken into account in determining whether this Plan is a
Top-Heavy Plan (or whether any Aggregation Group that includes this Plan is a
Top-Heavy Group) as further defined in Code Section 416(g) and the applicable
Treasury Regulations.

For purposes of determining Top-Heavy Plan status, the following definitions
will apply:

 

  (a) Aggregate Account means, as of the Determination Date, the sum of:

 

  (i) The Participant Contribution Account and Employer Contribution Account
balances as of the most recent Valuation Date occurring within a twelve
(12) month period ending on the Determination Date;

 

  (ii) The contributions that would be allocated as of a date not later than the
Determination Date, even though those amounts are not yet made or required to be
made;

 

  (iii) Any plan distributions made during the Determination Period (however, in
the case of distributions made after the Valuation Date and prior to the
Determination Date, such distributions are not included as distributions for
Top-Heavy purposes to the extent that the distributions are already included in
the Participant’s Aggregate Account balance as of the Valuation Date);

 

  (iv) Any Employee contributions, whether voluntary or mandatory;

 

  (v) Regarding unrelated rollovers and plan-to-plan transfers (those that are
(i) initiated by the Employee and (ii) made from a plan maintained by one
employer to a plan maintained by another employer), if this Plan provides for
rollovers or plan-to-plan transfers, an unrelated rollover or plan-to-plan
transfer will be considered as a distribution for purposes of this Section. If
this Plan is the plan accepting an unrelated rollover or plan-to-plan transfer,
an unrelated rollover or plan-to-plan will not be considered as part of the
Participant’s Aggregate Account balance;

 

  (vi) Regarding related rollovers and plan-to-plan transfers (those either
(i) not initiated by the Employee or (ii) made to a plan maintained by the same
Employer), if this Plan provides for rollovers or plan-to-plan transfers, a
related rollover or plan-to-plan transfer will be considered as a distribution
for purposes of this Section. If this Plan is the plan accepting a related
rollover or plan-to-plan transfer, a related rollover or plan-to-plan transfer
will be considered as part of the Participant’s Aggregate Account balance,
irrespective of the date on which the related rollover or plan-to-plan transfer
is accepted; and

 

13



--------------------------------------------------------------------------------

 

  (vii) The accounts of Participants who are Leased Employees, for purposes of
these top-heavy rules, will be treated as being maintained under a separate plan
by each respective Employer.

 

  (b) Aggregation Group means either a Required Aggregation Group or a
Permissive Aggregation Group as hereinafter determined.

 

  (i) Required Aggregation Group means the group of plans composed of (i) each
plan of the Employer in which a Key Employee is a Participant or participated at
any time during the Determination Period, regardless of whether the plan has
terminated; and (ii) each other plan of the Employer that enables any plan in
which a Key Employee participates to meet the requirements of Code Sections
401(a)(4) or 410, which will be aggregated.

In the case of a Required Aggregation Group, each plan in the group will be
considered a Top-Heavy Plan if the Required Aggregation Group is a Top-Heavy
Group. No plan in the Required Aggregation Group will be considered a Top-Heavy
Plan if the Required Aggregation Group is not a Top-Heavy Group.

 

  (ii) Permissive Aggregation Group means the Required Aggregation Group plus
any other plan not required to be included in the Required Aggregation Group,
provided the resulting group, taken as a whole, would continue to satisfy Code
Sections 401(a)(4) and 410.

In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top-Heavy Plan if the Permissive
Aggregation Group is a Top-Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top-Heavy Plan if the Permissive Aggregation Group is
not a Top-Heavy Group.

 

  (iii) Only those plans of the Employer in which the Determination Dates fall
within the same calendar year will be aggregated to determine whether the plans
are Top-Heavy Plans.

 

  (c) Determination Date means for any Plan Year (i) the last day of the
preceding Plan Year, or (ii) in the case of the first Plan Year of the Plan, the
last day of the first Plan Year.

 

  (d) Determination Period means the five (5) year period ending on the
Determination Date.

 

  (e) Excluded Employees means any Employee who has not performed any Service
for the Employer during the five (5) year period ending on the Determination
Date. Excluded Employees will be excluded for purposes of a Top-Heavy
determination.

 

14



--------------------------------------------------------------------------------

 

  (f) Key Employee means any Employee or former Employee, or Beneficiary of the
Employee, who, for any Plan Year in the Determination Period is:

 

  (i) An officer of the Employer having Compensation greater than $130,000 (as
adjusted under Code Section 416(i)(1));

 

  (ii) A Five Percent Owner; or

 

  (iii) A one percent (1%) owner of the Employer having Compensation of more
than $150,000.

Notwithstanding the foregoing, Key Employee will have the meaning set forth in
Code Section 416(i), as amended. For purposes of determining whether an Employee
or former Employee is an officer under this Subsection (f), an officer of the
Employer will have the meaning set forth in the regulations under Code
Section 416(i). For purposes of this Section, Compensation means “Compensation”
as determined under for the definition of Highly Compensated Employee above. For
purposes of determining ownership hereunder, entities that would otherwise be
aggregated as Related Employers will be treated as separate entities.

 

  (g) Non-Key Employee means any Employee or former Employee, or Beneficiary of
the Employee, who is not a Key Employee.

 

  (h) Present Value of Accrued Benefit. Solely for the purpose of determining if
the Plan, or any other plan included in a Required Aggregation Group of which
this Plan is a part, is a Top-Heavy Plan, the Accrued Benefit of a Non-Key
Employee will be determined under (i) the method, if any, that uniformly applies
for accrual purposes under all plans maintained by the Related Employers, or
(ii) if there is no uniform method, in accordance with the slowest accrual rate
permitted under the fractional accrual method described in Code
Section 411(b)(1)(C). To calculate the Present Value of Accrued Benefits from a
defined benefit plan, the Administrator will use the actuarial assumptions for
interest and mortality only, prescribed by the defined benefit plan(s) to value
benefits for top-heavy purposes. If an aggregated plan does not have a valuation
date coinciding with the Determination Date, the Administrator must value the
Accrued Benefits in the aggregated plan as of the most recent valuation date
falling within the twelve (12) month period ending on the Determination Date,
except as Code Section 416 and applicable Treasury Regulations require for the
first and second plan year of a defined benefit plan. The Administrator will
determine whether a plan is top-heavy by referring to Determination Dates that
fall within the same calendar year.

For purposes of determining the Present Values of Accrued Benefits and the
amounts of Account Balances of Employees as of the Determination Date, the
following will apply.

 

  (i) Distributions During Year Ending on the Determination Date. The Present
Values of Accrued Benefits and the amounts of Account Balances of an Employee as
of the Determination Date will be increased by the distributions made with
respect to the Employee under the Plan and any Plan aggregated with the Plan
under Code Section 416(g)(2) during the one-year period ending on the
Determination Date. The preceding sentence will also apply to distributions
under a terminated Plan that, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the case of a
distribution made for a reason other than separation from employment, death, or
disability, this provision will be applied by substituting “five-year period”
for “one-year period.”

 

15



--------------------------------------------------------------------------------

 

  (ii) Employees Not Performing Services During Year Ending on the Determination
Date. The Accrued Benefits and accounts of any individual who has not performed
services for the Employer during the one-year period ending on the Determination
Date will not be taken into account.

 

  (i) Top-Heavy Group means an Aggregation Group in which, as of the
Determination Date, the sum of:

 

  (i) The Present Value of Accrued Benefits of Key Employees under all defined
benefit plans included in the group; and

 

  (ii) The Aggregate Accounts of Key Employees under all defined contribution
plans included in the group.

Exceeds sixty percent (60%) of a similar sum determined for all Participants.

 

1.44 Trust Agreement

The agreement, entered into with the Trustee, or any successor Trustee,
establishing the Trust Fund and specifying the duties of the Trustee.

 

1.45 Trust Fund

All assets of any kind and nature from time to time held by the Trustee or its
agent under the Trust Agreement without distinction between income and
principal. This Plan contemplates a single Trust Fund for all Employers under
the Plan. However, the Trustee will maintain separate records of account to
reflect properly each Participant’s Account Balance from each Employer, if any.

 

1.46 Trustee

The then acting Trustee or, collectively, if there is more than one, the then
acting Trustees of the Trust Fund.

 

1.47 Valuation Date

Each business day of the Plan Year, or such other dates determined by the
Administrator.

 

16



--------------------------------------------------------------------------------

 

1.48 Year of Service

Year of Service means a three hundred sixty five (365)-day period of Service.
For purposes of determining an Employee’s Years of Service, an Employee will
receive credit for the aggregate of all time periods commencing on an Employee’s
Employment Commencement Date (or Re-Employment Commencement Date) and ending on
his or her Severance from Employment Date.

 

  (a) A Year of Service (including a fraction thereof) will be credited for each
completed 365 days of elapsed time (as defined in Treasury Regulation
Section 1.410(a)-7) that need not be consecutive. An Employee will receive
credit towards the completion of a Year of Service for any Period of Severance
of less than 365 days.

 

  (b) In computing an Employee’s Years of Service, the following rules will
apply:

 

  (i) For an Employee who terminates employment and is subsequently re-employed
after incurring a Break in Service, Service prior to the Break in Service will
not be taken into account until the Employee has completed a Year of Service
after re-employment.

 

  (ii) For a Participant who terminates employment and who subsequently is
re-employed after incurring five (5) consecutive one year Breaks in Service,
Years of Service after the Break in Service will not be taken into account for
purposes of determining the Nonforfeitable percentage of an Employee’s Account
Balance derived from Employer Contributions that accrued before the Break in
Service.

 

  (iii) For a Participant who terminates employment without any vested right to
the Employer Contribution Account and who is re-employed after a one year Break
in Service, Service before the Break in Service will not be taken into account
if the number of consecutive one year Breaks in Service equals or exceeds the
greater of (i) five (5), or (ii) the aggregate number of Years of Service before
the Break in Service. A Participant is considered nonvested for this purpose
only if:

 

  (A) The Participant has no vested interest in any amounts in his or her
Employer Contribution Account; and

 

  (B) The Participant has no Salary Deferral Contributions in the Plan.

 

  (iv) Service with the Employer before a Participant enters the Plan will be
considered for purposes of vesting.

 

17



--------------------------------------------------------------------------------

 

ARTICLE II

Eligibility and Participation

 

2.1 Eligibility Conditions

Each Eligible Employee who commences employment with an Employer that has
adopted the Plan in accordance with Section 9.5 on or after April 1, 2010 will
be eligible to participate in this Plan on the Entry Date next following the
attainment of age twenty-one (21) and the completion of one (1) Year of Service.

If a Participant is no longer an Eligible Employee and becomes ineligible to
participate but has not incurred a Break in Service, such Employee will
participate immediately upon resuming status as an Eligible Employee. If a
Participant incurs a Break in Service, eligibility will be determined as
provided in the definition of Break in Service in Article I.

If an Employee who is not an Eligible Employee becomes an Eligible Employee, the
Employee will participate immediately if the Employee has satisfied the minimum
age and service requirements and would have otherwise previously become a
Participant.

 

2.2 Participation Election

Whenever a new Eligible Employee is hired by the Employer, the Employer
immediately will give notice to the Administrator of the employment and will
identify the new Employee. The Administrator will notify in writing each new
Eligible Employee of the pending eligibility prior to the date on which the
Employee will become eligible under Section 2.1 and will furnish the Employee a
copy of this Plan or any other explanation of the Plan that the Administrator
will provide for that purpose.

Each Eligible Employee who commences employment with an Employer on or after
April 1, 2010 and fails to affirmatively elect to (i) have Salary Deferral
Contributions made on his or her behalf at a different rate or (ii) not have
Salary Deferral Contributions made on his or her behalf under the Plan, will
automatically become a Participant, in accordance with the terms of Section 3.1,
effective as of the first day of the first payroll period beginning on or after
the Eligible Employee’s applicable Entry Date. In accordance with Code
Section 414(w), within ninety (90) days following the date on which the first
automatic Salary Deferral Contribution is made on behalf of the Participant
under this Section and Section 3.1, the affected Participant may notify the
Administrator of his or her election to withdraw all Salary Deferral
Contributions (and earnings thereon) made on his or her behalf from the date the
first such contribution was made through the date of the Participant’s
withdrawal election.

 

2.3 Participant Re-Entry

If the employment of a Participant is terminated and the Participant
subsequently is re-employed as an Eligible Employee, the re-employed Eligible
Employee will become a Participant on the Re-Employment Commencement Date. If an
Eligible Employee terminates employment prior to satisfying the eligibility
requirements of Section 2.1 and subsequently is re-employed as an Eligible
Employee, the re-employed Employee will become a Participant after meeting the
eligibility requirements of Section 2.1, but will be credited for Service
retroactively to the Re-Employment Commencement Date for purposes of eligibility
and vesting. If an Eligible Employee becomes eligible in accordance with
Section 2.1 but terminates employment prior to the first Entry Date, and the
Employee is later re-employed as an Eligible Employee, the Employee will become
a Participant on the Re-Employment Commencement Date.

 

18



--------------------------------------------------------------------------------

 

ARTICLE III

Contributions

 

3.1 Salary Deferral Contributions

For each Plan Year, the amount of the Salary Deferral Contribution to the Trust
Fund will equal the amount determined under this Section. Subject to Subsection
(a) below, each Participant may elect to defer any amount of his or her
Compensation in whole percentages up to a maximum of fifty percent (50%) of the
Participant’s Compensation, but will not elect to defer an amount to cause the
Plan to violate the limitations of this Section or Code Section 415, or to
exceed the applicable maximum amount allowable as a deduction to the Employer
under Code Section 404. A Participant may elect to defer Compensation under this
Section only in an amount that the Participant otherwise could elect to receive
in cash and that is currently available to the Participant. Compensation is not
currently available to the Participant if the Participant is not eligible to
receive it at the time of the deferral election. The amounts by which a
Participant elects to reduce Compensation under this Plan will be his Salary
Deferral Contribution. The Employer will contribute to the Trust Fund the amount
of the Salary Deferral Contributions that will be treated as Employer
Contributions and credited to the Salary Deferral Contribution Account of each
Participant.

 

  (a) Salary Deferral Contribution Elections

 

  (i) The Administrator will adopt a procedure necessary to implement Salary
Deferral Contribution elections. The Employer will permit a Participant to make
elections, and subsequent changes thereto, in accordance with the rules and
procedures that will be established by the Administrator.

 

  (ii) An Eligible Employee that becomes a Participant as a result of the
automatic enrollment provision of Section 2.2 will be deemed to have elected to
have Salary Deferral Contributions made on his or her behalf each payroll period
in an amount equal to one percent (1%) of his or her Compensation until an
alternate election is made in accordance with the procedures established under
(i) above.

 

  (b) Annual Dollar Limit on Salary Deferral Contributions. A Participant’s
Salary Deferral Contributions will not exceed the statutory dollar limitation
under Code Section 402(g) for the taxable year of the Participant, except to the
extent permitted under Code Section 414(v) and Section 3.2 referring to Catch-Up
Contributions. The statutory dollar limitation is the amount of the dollar
limitation under Code Section 402(g) in effect on January 1 of each calendar
year, as adjusted annually by the Secretary of the Treasury. “Excess Salary
Deferrals” are Salary Deferral Contributions that exceed the statutory dollar
limitation and are includable in a Participant’s gross income under Code
Section 402(g). Excess Salary Deferrals will be treated as Annual Additions
under the Plan, unless such amounts are distributed no later than the first
April 15 following the close of the Participant’s taxable year.

 

19



--------------------------------------------------------------------------------

 

  (i) Salary Deferral Contributions means, for any taxable year, the sum of:

 

  (A) Any Employer contribution under a qualified cash or deferred arrangement
defined in Code Section 401(k), determined without regard to the dollar
limitation under Code Section 402(g);

 

  (B) Any Employer contribution under a simplified employee pension as defined
in Code Section 408(k)(6), pursuant to a salary reduction agreement; and

 

  (C) Any Employer contribution toward the purchase of a tax sheltered annuity
contract as defined in Code Section 403(b), if any, pursuant to a salary
reduction agreement.

Salary Deferral Contributions will not include any deferrals properly
distributed as excess Annual Additions.

 

  (ii) If the statutory dollar limitation under Code Section 402(g) is exceeded,
the Administrator will direct the Trustee to distribute the Excess Salary
Deferrals, and any income or loss allocable to the Excess Salary Deferrals
(determined in accordance with the requirements of Treasury Regulation
Section 1.402(g)-1(e)(5) effective as of January 1, 2007), to the Participant
not later than the first April 15 following the close of the Participant’s
taxable year.

 

  (iii) If a Participant is also a participant in (i) another qualified cash or
deferred arrangement defined in Code Section 401(k); (ii) a simplified employee
pension defined in Code Section 408(k); or (iii) a salary reduction arrangement
pursuant to which an employer purchases a tax sheltered annuity contract defined
in Code Section 403(b), and such Participant’s Salary Deferral Contributions
made under the other arrangement(s) and this Plan cumulatively exceed the amount
of the applicable statutory dollar limitation under Code Section 402(g), then
the Participant may, not later than March 1 following the close of the
Participant’s taxable year in which such excess occurred, notify the
Administrator in writing of the excess and request that his Salary Deferral
Contributions under this Plan be reduced by an amount specified by the
Participant. The specified amount then will be distributed in the same manner as
provided in clause (ii) above. A Participant is deemed to notify the
Administrator of any Excess Salary Deferrals that arise by taking into account
only those Salary Deferral Contributions made to this Plan and any other plans
of this Employer.

 

20



--------------------------------------------------------------------------------

 

  (iv) If any of the foregoing provisions of this Section do not conform with
applicable Treasury Regulations, the nonconforming provisions may be amended
retroactively to assure conformity.

 

  (c) Actual Deferral Percentage Test. One of the actual deferral percentage
tests set forth in Code Section 401(k)(2) and Treasury Regulations thereunder
must be met in each Plan Year. Such testing will utilize the prior year testing
method as such term is defined under Treasury Regulation
Section 1.401(k)-2(a)(2)(ii). The actual deferral ratio (as such term is defined
under Treasury Regulation Section 1.401(k)-6) of any Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Salary
Deferral Contributions allocated to such Participant’s accounts under two (2) or
more cash or deferred arrangements described in Code Section 401(k), that are
maintained by an Employer (or a Related Employer), will be determined as if such
elective contributions were made under a single arrangement. If a Highly
Compensated Employee participates in two (2) or more cash or deferred
arrangements of an Employer (or a Related Employer) that have different plan
years, then all elective contributions made during the Plan Year being tested
under all such cash or deferred arrangements will be aggregated, without regard
to the plan years of the other plans.

 

3.2 Catch-Up Contributions.

All Employees who are eligible to make Salary Deferral Contributions under this
Plan and who have attained age fifty (50) before the close of the Plan Year will
be eligible to make Catch-Up Contributions in accordance with, and subject to
the limitations of, Code Section 414(v). Such Catch-Up Contributions will not be
taken into account for purposes of the provisions of the Plan implementing the
required limitations of Code Sections 402(g) and 415. The Plan will not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416,
as applicable, by reason of the making of such Catch-Up Contributions.

 

3.3 Matching Contributions

 

  (a) Amount of Matching Contributions

 

  (i) Effective on and after April 1, 2010, at the Employer’s sole discretion, a
discretionary Matching Contribution may be made to the Trust Fund each Plan Year
on behalf of each Participant who is employed on the last day of the Plan Year.
For each Plan Year, the amount of the discretionary Matching Contribution will
be equal to an amount that the Employer from time to time may deem advisable.
Unless an Employer affirmatively elects to make a discretionary Matching
Contribution for a Plan Year on behalf of eligible Participants, no such
contribution will be made.

 

21



--------------------------------------------------------------------------------

 

  (ii) Effective for payroll periods ending on or before September 30, 2010, a
Participant who elects to have Salary Deferral Contributions made on his or her
behalf to the Plan will accrue a Matching Contribution each payroll period in an
amount equal to one hundred percent (100%) of the Salary Deferral Contributions
for the payroll period up to the first three percent (3%) of the Particiapnt’s
Compensation that is deferred for the payroll period and fifty percent (50%) of
the Salary Deferral Contributions for the payroll period up to the next three
percent (3%) of the Participant’s compensation that is deferred for the payroll
period. Salary Deferral Contributions that exceed six percent (6%) of a
Participant’s Compensation will not be taken into account when calculating
Matching Contributions.

 

  (iii) Notwithstanding the foregoing, the Matching Contribution for any Plan
Year will not exceed the applicable maximum amount allowable as a deduction to
the Employer under Code Section 404. The Matching Contribution for any Plan Year
on behalf of a Participant will not exceed the limitations on Annual Additions
as described under Section 4.3, even if the contribution formula otherwise would
require a larger contribution. The Matching Contribution on behalf of each
Participant will be credited to such individual’s Matching Contribution Account.

 

  (b) Actual Contribution Percentage Test. One of the actual contribution
percentage tests set forth in Code Section 401(m) and Treasury Regulations
thereunder must be met in each Plan Year. Such testing will utilize the prior
year testing method as such term is defined under Treasury Regulation
Section 1.401(m)-2(a)(2)(ii). The Administrator may elect, in accordance with
applicable Treasury Regulations, to treat Salary Deferral Contributions to the
Plan as Matching Contributions for purposes of meeting the requirement. The
actual contribution ratio (as such term is defined under Treasury Regulation
Section 1.401(m)-5) of any Participant who is a Highly Compensated Employee for
the Plan Year and who is eligible to have Matching Contributions allocated to
such Participant’s accounts under two (2) or more plans described in Code
Section 401(a), that are maintained by an Employer (or a Related Employer), will
be determined as if the total of contributions was made under a single
arrangement. If a Highly Compensated Employee participates in two (2) or more
plans or arrangement of an Employer (or a Related Employer) that have different
plan years, then all contributions made during the Plan Year being tested under
all such arrangements will be aggregated, without regard to the plan years of
the other plans.

 

3.4 Profit Sharing Contributions

At the Employer’s sole discretion, a discretionary Profit Sharing Contribution
may be made to the Trust Fund each Plan Year on behalf of each Participant who
is employed on the last day of the Plan Year. For each Plan Year, the amount of
the discretionary Profit Sharing Contribution to the Trust Fund will be equal to
an amount that the Employer from time to time may deem advisable. Unless an
Employer affirmatively elects to make a discretionary Profit Sharing
Contribution for a Plan Year on behalf of eligible Participants, no such
contribution will be made.

 

22



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the aggregate Profit Sharing Contributions for
any Plan Year under this Section 3.1 will not exceed the applicable maximum
amount allowable as a deduction to the Employer under Code Section 404. The
aggregate Profit Sharing Contributions for any Plan Year on behalf of a
Participant will not exceed the limitation on Annual Additions as described in
Section 4.3, even if the contribution formula otherwise would require a larger
contribution. The aggregate Profit Sharing Contributions on behalf of each
Participant will be credited to such individual’s Profit Sharing Contribution
Account.

 

3.5 Rules Governing Deposits of Contributions

 

  (a) Salary Deferral Contributions and Catch-Up Contributions accumulated
through payroll deductions will be paid to the Trustee with reasonable
promptness and not later than the time permitted by the U.S. Department of Labor
under Labor Regulations at 29 C.F.R. § 2510.3-102.

 

  (b) The Employer will pay to the Trustee the Employer Contributions (other
than Salary Deferral Contributions and Catch-Up Contributions) at any time and
from time to time; except that the total Employer Contribution for any Plan Year
will be paid in full not later than the time prescribed by Code
Section 404(a)(6) to enable the Employer to obtain a deduction on its federal
income tax return for the Employer’s taxable year.

 

  (c) Upon payment to the Trustee, all Employer Contributions will be added
immediately to and become a part of the Trust Fund.

 

  (d) All Salary Deferral Contributions and Catch-Up Contributions, if any, will
be credited to the Participant Contribution Account of each Participant as of
the last day of each payroll period. All Matching Contributions and Profit
Sharing Contributions, if any, will be credited to the Matching Contribution
Account and Profit Sharing Contribution Account, respectively, of each
Participant upon deposit with the Trustee in accordance with this Section 3.5.

 

3.6 Adjustment of Individual Accounts

As of each Valuation Date, before allocating and crediting contributions and
Forfeitures, if any, for the Plan Year as provided in Article IV, the Trustee
will adjust all Individual Accounts as follows:

 

  (a) The Trustee will determine the fair market value of the Participant’s
directed investments.

 

  (b) The Trustee will adjust the value of the Participant’s Individual Accounts
by crediting them with any increases in value since the last Valuation Date or,
if applicable, since the date of acquisition of the Participant’s directed
investments.

 

23



--------------------------------------------------------------------------------

 

  (c) The Trustee will credit the Participant’s Individual Accounts with any
income and charge the Participant’s Individual Accounts with any expenditures
resulting from the Participant’s directed investments.

A Participant will be responsible for reviewing the information concerning
investment directives and earnings allocations on his or her participant
statement. If there is any inaccuracy in the information contained on such
statement, the Participant will report such inaccuracies to the Administrator or
the Trustee within the ninety (90)-day period immediately following the date
such statement was received. If a Participant fails to report an inaccuracy
within this ninety (90)-day period, the Plan will not be required to make
retroactive adjustments to the Participant’s Account but will rectify any errors
on a prospective basis.

 

3.7 Gap Period Income on Distributed Excess Contributions and Excess Aggregate
Contributions

This Section applies to excess contributions (as defined in Code
Section 401(k)(8)(B)) and excess aggregate contributions (as defined in Code
Section 401(m)(6)(B)) made with respect to Plan Years beginning after
December 31, 2007. In distributing excess contributions or excess aggregate
contributions, the Administrator will not calculate and distribute allocable
income for the gap period (i.e., the period after the close of the Plan Year in
which the excess contribution or excess aggregate contribution occurred and
prior to the distribution).

 

3.8 Participant Voluntary After Tax Contributions

This Plan does not permit or accept Participant voluntary after tax
contributions.

ARTICLE IV

Allocation of Employer Contributions to Individual Accounts

 

4.1 Allocation of Contributions.

 

  (a) Salary Deferral Contributions and Catch-Up Contributions made by the
Employer on a Partcipant’s behalf will be allocated to such Participant’s Salary
Deferral Contribution Account in the amount determined in accordance with
Sections 3.1 and 3.2, respectively.

 

  (b) Matching Contributions, if any, made by the Employer on a Participant’s
behalf will be allocated to such Participant’s Matching Contribution Account in
the amount determined in accordance with Section 3.3.

 

  (c) Profit Sharing Contributions, if any, made by the Employer on a
Participant’s behalf pursuant to Section 3.4 will be allocated to the Profit
Sharing Contribution Accounts of eligible Participants employed by the Employer
on the last day of the Plan Year. The allocation to each such eligible
Participant’s Profit Sharing Contribution Account will be that portion of
Employer Discretionary Profit Sharing Contribution that is in the same
proportion that such Particpant’s Compensation for such Plan Year bears to the
total of all such Participants’ Compensation for such Plan Year. For this
purpose, “Compensation” will include only Compensation earned by a Participant
during that portion of the Plan Year during which the Employee actually
participates in the Plan.

 

24



--------------------------------------------------------------------------------

 

4.2 Application of Forfeitures.

Effective April 1, 2010, any amounts that are forfeited under any provision
hereof during a Plan Year will be applied in the manner determined by the
Administrator to reduce Matching Contributions and Profit Sharing Contributions
for the succeeding Plan Year. Any remaining Forfeitures will be used to reduce
the Plan’s ordinary and necessary administrative expenses for the succeeding
Plan Year. Prior to such application, forfeited amounts will be held in suspense
and invested as designated from time to time by the Administrator.

 

4.3 Limitations on Allocations Under Code Section 415. Contributions hereunder
will be subject to the limitations of Code Section 415 and Treasury Regulations
published pursuant to such Code Section on April 5, 2007, the provisions of
which are specifically incorporated by reference; to the extent any portion of
this Section conflicts with such Treasury Regulations, the provisions of the
regulations will govern.

 

  (a) The Annual Additions to a Participant’s Individual Accounts hereunder
(together with the Annual Additions to the Participant’s account(s) under any
other defined contribution plans required to be aggregated with the Plan) for
any Limitation Year may not exceed the lesser of:

 

  (i) $40,000, subject to cost-of-living increases as allowed under Code
Section 415(d); or

 

  (ii) One hundred percent (100%) of the Participant’s annual compensation for
the Limitation Year. For this purpose, “annual compensation” for any Limitation
Year will be compensation as defined under Code Section 415(c)(3) and Treasury
Regulations issued thereunder.

In the event the preceding limitations apply to an individual who is a
Participant in this Plan and was a Participant in any other defined contribution
plan maintained by the Employer, the limitations will apply first to this Plan.

 

  (b) In the event the limitations in this Section are not satisfied, correction
will be made under the rules provided in Revenue Procedure 2008-50 (and any
successor to that Revenue Procedure).

 

25



--------------------------------------------------------------------------------

 

4.4 Top-Heavy Allocations

 

  (a) Minimum Allocation. Notwithstanding the foregoing, for any Plan Year in
which the Plan is determined to be Top-Heavy, the amount of Employer
contributions and Forfeitures allocated to the Individual Accounts of each
Non-Key Employee will be equal to the lesser of three percent (3%) of each
Non-Key Employee’s compensation or the highest contribution rate for the Plan
Year made on behalf of any Key Employee. However, if a defined benefit plan
maintained by the Employer that benefits a Key Employee depends on this Plan to
satisfy the nondiscrimination rules of Code Section 401(a)(4) or the coverage
rules of Code Section 410(b) (or another plan benefiting the Key Employee so
depends on the defined benefit plan), the top heavy minimum allocation is three
percent (3%) of the Non-Key Employee’s compensation regardless of the
contribution rate for the Key Employee.

 

  (b) Compensation. For purposes of this Section, “compensation” means
compensation that would be stated on an Employee’s Form W-2, “Wage and Tax
Statement,” for the calendar year that ends with or within the Plan Year.
Notwithstanding the previous sentence, compensation will include amounts that
would have been included on the Employee’s Form W-2 but for an election under
Code Sections 125, 132(f)(4), 401(k), 403(b), 408(k), 408(p)(2)(A)(i), or
457(b). Notwithstanding the definition of Compensation in Article I, the period
preceding a Participant’s Entry Date will be included in determining the minimum
top-heavy allocation provided by this Section.

 

  (c) Contribution Rate. For purposes of this Section, a Participant’s
contribution rate is the sum of Employer contributions (not including Employer
contributions to Social Security) and Forfeitures allocated to the Participant’s
Individual Accounts for the Plan Year divided by his or her compensation for the
entire Plan Year. To determine a Participant’s contribution rate, the
Administrator must treat all qualified top-heavy defined contribution plans
maintained by the Employer (or by any Related Employers) as a single plan.

Notwithstanding the preceding:

 

  (i) Salary Deferral Contributions on behalf of Key Employees are taken into
account in determining the minimum required contribution under Code
Section 416(c)(2). However, Salary Deferral Contributions on behalf of Employees
other than Key Employees may not be treated as Employer contributions for the
minimum contribution or benefit requirement of Code Section 416.

 

  (ii) Matching Contributions will be taken into account for purposes of
satisfying the minimum contribution requirements of Code Section 416(c)(2). The
preceding sentence will apply with respect to Matching Contributions under the
Plan or, if the Plan provides that the minimum contribution requirement will be
met in another Plan, such other Plan. Matching Contributions that are used to
satisfy the minimum contribution requirements will be treated as matching
contributions for purposes of the Actual Contribution Percentage Test and other
requirements of Code Section 401(m).

 

26



--------------------------------------------------------------------------------

 

  (iii) Qualified nonelective contributions described in Code
Section 401(m)(4)(C) may be treated as Employer contributions for the minimum
contribution or benefit requirement of Code Section 416.

 

  (d) Participant Entitled to Top-Heavy Minimum Allocation. The minimum
allocation under this Section will not be provided to any Participant who was
not employed by the Employer on the last day of the Plan Year. The provisions of
this Section will not apply to any Participant to the extent the Participant is
covered under any other plan or plans of the Employer and any Related Employer
under which the minimum allocation or benefit requirements under Code
Section 416(c)(1) or (c)(2) are met for the Participant. Notwithstanding any
limitations within the Plan’s definition of Compensation, amounts earned during
the period preceding a Participant’s Entry Date will be included for purposes of
determining the minimum top-heavy allocation provided by this Section.

 

  (e) Compliance. The Plan will satisfy the top-heavy minimum allocation under
this Section. The Administrator first will allocate the Employer contributions
(and Forfeitures, if any) for the Plan Year pursuant to the allocation formula
under Article IV. The Employer then will contribute an additional amount for the
Individual Accounts of any Participant entitled under this Section to a
top-heavy minimum allocation and whose contribution rate for the Plan Year,
under this Plan and any other plan aggregated under this Section, is less than
the top-heavy minimum allocation. The additional amount is the amount necessary
to increase the Participant’s contribution rate to the top-heavy minimum
allocation. The Administrator will allocate the additional contribution to the
Individual Accounts of the Participant on whose behalf the Employer makes the
contribution.

 

4.5 Post-Allocation Adjustments to Accounts

After the amount or amounts have been allocated and credited to each
Participant’s Employer Contribution Account, as provided in this Article, the
then value of each Employer Contribution Account will remain unchanged until the
next Accounting Date. Notwithstanding the foregoing, the Participant’s Employer
Contribution Account may be adjusted prior to the next Accounting Date under:

 

  (a) Other provisions in this Plan authorizing the Administrator to reduce the
Participant’s Individual Accounts by disbursements properly chargeable to them
or increased by funds received and credited to them; or

 

  (b) A special valuation of the Participant’s Individual Accounts.

 

27



--------------------------------------------------------------------------------

 

For purposes of this Article, reference to the Employer Contribution Accounts of
Participants will include the Employer Contribution Accounts of those
Participants who die, become Disabled, or retire during the Plan Year.

ARTICLE V

In-Service Distributions

 

5.1 Withdrawal of Employer Contributions Before Severance From Employment

Except as provided under Section 5.2 below, upon attainment of age fifty-nine
and one-half (59 1/2) years, a Participant will have the right to request
withdrawal of all or any portion of the Participant’s fully vested and
Nonforfeitable Individual Account(s). All determinations of the amount credited
to a Participant’s Individual Accounts will be made as of the most recent
Valuation Date. A Participant will make an election under this Section on a form
prescribed by and delivered to the Administrator at any time during the Plan
Year for which the election will be effective. In the written election, the
Participant will specify the desired percentage or dollar amount to be
distributed by the Trustee to the Participant. The Trustee will distribute to a
Participant as elected under this Section within the ninety (90) day period, or
as soon as administratively feasible, after the Participant files the written
election with the Administrator. The Trustee will distribute the balance of the
Participant’s Individual Accounts not distributed pursuant to Article VIII when
the Participant terminated employment with the Employer.

 

5.2 Withdrawal of Salary Deferral Contributions Before Severance From Employment

 

  (a) Statutory Restriction on Disbursements. Amounts held in the Salary
Deferral Contribution Account of a Participant may not be distributable prior to
the earliest of:

 

  (i) Severance from Employment, total and permanent Disability, or death. For
purposes of these distribution restrictions, “Severance from Employment” means
when an Employee ceases to be an Employee of the Employer maintaining the Plan.
An Employee does not have a Severance from Employment if, in connection with a
change of employment, the Employee’s new employer maintains the Plan with
respect to the Employee, by assuming sponsorship of the Plan or by accepting a
transfer of Plan assets and liabilities (within the meaning of Code
Section 414(l)) with respect to the Employee;

 

  (ii)

Attainment of age fifty-nine and one-half (59 1/2) years;

 

  (iii) Plan termination; or

 

  (iv) Proven financial hardship, subject to the limitations described in
Section 5.3.

 

28



--------------------------------------------------------------------------------

 

For purposes of determining whether the Employer maintains an alternative
defined contribution plan (described in Treasury Regulation
Section 1.401(k)-1(d)(4)(i)) that would prevent the Employer from distributing
Salary Deferral Contributions (and other amounts, such as qualified nonelective
contributions, which are subject to the distribution restrictions that apply to
Salary Deferral Contributions) from an otherwise terminated Plan, an alternative
defined contribution plan does not include an employee stock ownership plan
defined in Code Sections 4975(e)(7) or 409(a), a simplified employee pension as
defined in Code Section 408(k), a SIMPLE IRA plan as defined in Code
Section 408(p), a plan or contract that satisfies the requirements of Code
Section 403(b), or a plan that is described in Code Sections 457(b) or (f).

 

5.3 Hardship Distributions

Distribution of a Participant’s Nonforfeitable Salary Deferral Contributions,
Profit Sharing Contributions, and Matching Contributions, may be made to a
Participant in the event of hardship. For purposes of this Section, a “hardship
distribution” is a distribution that is necessary to satisfy an immediate and
heavy financial need of an Employee who lacks other available resources to
satisfy such need.

 

  (a) A distribution will be considered to satisfy an immediate and heavy need
of a Participant if the distribution is for:

 

  (i) Expenses incurred for or necessary to obtain medical care that would be
deductible under Code Section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);

 

  (ii) Costs directly related to the purchase, excluding mortgage payments, of a
principal residence for the Participant;

 

  (iii) Payment of tuition, related educational fees, and room and board
expenses, for up to the next twelve (12) months of post-secondary education for
the Participant, or the Participant’s spouse, children or dependents (as defined
in Code Section 152, and, for taxable years beginning on or after January 1,
2005, without regard to Code Section 152(b)(1), (b)(2) and (d)(1)(B));

 

  (iv) Payments necessary to prevent the eviction of the Participant from, or a
foreclosure on the mortgage of, the Participant’s principal residence;

 

  (v) Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152, and, for
taxable years beginning on or after January 1, 2005, without regard to Code
Section 152(d)(1)(B)); or

 

  (vi) Expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income).

 

29



--------------------------------------------------------------------------------

 

  (b) A distribution will be considered necessary to satisfy an immediate and
heavy financial need of a Participant who lacks other available resources only
if:

 

  (i) The Participant represents in writing that the need cannot reasonably be
relieved through reimbursement or compensation by insurance or otherwise; by
liquidation of the Participant’s assets; by cessation of Salary Deferral
Contributions under the Plan; by obtaining all distributions, other than
hardship distributions, and all nontaxable loans currently available to him
under all plans currently maintained by the Employers; or by borrowing from
commercial sources on reasonable commercial terms; and

 

  (ii) The distribution is not in excess of the amount of an immediate and heavy
financial need, including amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution.

 

  (c) In addition to the conditions above each plan maintained by the Employer
or a legally enforceable arrangement will provide that the Participant’s Salary
Deferral Contributions, if any, will be suspended for six (6) months after
receipt of the hardship distribution.

 

  (d) Effective as of January 1, 2010, a Participant’s hardship event, for
purposes of this Section, includes an immediate and heavy financial need of the
Participant’s primary Beneficiary, that would constitute a hardship event if it
occurred with respect to the Participant’s spouse or dependent, as defined under
Code Section 152. For purposes of this Subsection, such hardship events will be
limited to educational expenses, funeral expenses and certain medical expenses.

 

5.4 Qualified Reservist Distributions

Effective as of January 1, 2010, the Plan permits a Participant to elect a
qualified reservist distribution. For this purpose, a “qualified reservist
distribution” is any distribution to an individual who is ordered or called to
active duty after September 11, 2001, if: (i) the distribution is from amounts
attributable to Salary Deferral Contributions; (ii) the individual was (by
reason of being a member of a reserve component, as defined in Section 101 of
Title 37 of the United States Code) ordered or called to active duty for a
period in excess of one hundred seventy nine (179) days or for an indefinite
period; and (iii) the Plan makes the distribution during the period beginning on
the date of such order or call, and ending at the close of the active duty
period.

 

30



--------------------------------------------------------------------------------

 

ARTICLE VI

Distributions After Severance from Employment

 

6.1 Eligibility Due to Retirement, Death, or Disability

 

  (a) Retirement. At Normal Retirement Age, a Participant will be fully vested
in his or her Individual Accounts and the Trustee will hold such Individual
Accounts for the Participant’s benefit. If a Participant retires (or otherwise
terminates employment) on or after his or her Normal Retirement Date, the
Administrator will credit and adjust the Participant’s Individual Accounts as
provided in Articles III and IV, as of the Valuation Date immediately preceding
a distribution pursuant to Section 6.6 below.

 

  (b) Death. Upon death, a Participant will be fully vested in his or her
Individual Accounts and the Trustee will hold such Individual Accounts for the
benefit of the Participant’s Designated Beneficiary or Beneficiaries. The
Administrator will credit and adjust the deceased Participant’s Individual
Accounts as provided in Articles III and IV, as of the Valuation Date
immediately preceding the date of a distribution pursuant to Section 6.6 below.
A Participant’s Designated Beneficiary or Beneficiaries will be entitled to
benefits under Section 6.6 after the death of the Participant or Former
Participant.

 

  (c) Disability. Upon termination of employment due to Disability, a
Participant will be fully vested in his or her Individual Accounts and the
Trustee will hold the Individual Accounts for the Participant’s benefit. The
Administrator will credit and adjust the Individual Accounts of a disabled
Participant, as provided in Articles III and IV, as of the Valuation Date
immediately preceding the date of a distribution pursuant to Section 6.6 below.
A disabled Participant will be entitled to benefits under Section 6.6 after the
Participant’s date of Disability.

 

6.2 Eligibility Due To Severance from Employment

If a Participant’s employment with the Employer will terminate for any reason
other than retirement, death, or Disability, the Participant will become vested
in his or her Individual Accounts as provided in Section 6.3 below, and the
Trustee will hold the Nonforfeitable portion of the Participant’s Account
Balance in his Individual Accounts for the Participant’s benefit. The
Administrator will credit and adjust the Individual Accounts of the terminated
Participant, as provided in Articles III and IV, as of the Valuation Date
immediately preceding the date of the distribution pursuant to Section 6.6
below. A terminated Participant will be entitled to benefits under this
Section 6.2 and Section 6.3 after the Participant’s date of termination.

 

31



--------------------------------------------------------------------------------

 

6.3 Vesting

A Participant to whom Section 6.2 applies will be fully vested at all times in
amounts credited to his Participant Contribution Accounts. In addition, the
Participant will also be entitled to receive the Nonforfeitable percentage of
the balance credited to the Participant’s Employer Contribution Accounts,
determined under the following vesting schedule:

 

Years of Service

   Nonforfeitable
Percentage

Less than 2 years

   0%

At least 2 but less than 3 years

   20%

At least 3 but less than 4 years

   40%

At least 4 but less than 5 years

   60%

At least 5 but less than 6 years

   80%

At least 6 years

   100%

Notwithstanding the preceding, if a Participant has been granted credit for
Years of Service with a Predecessor Employer, such Participant’s Nonforfeitable
percentage will be no less than the Participant’s Nonforfeitable percentage with
his Predecessor Employer.

The foregoing vesting schedule will also apply for any Plan Year in which the
Plan is a Top-Heavy Plan.

 

6.4 Forfeiture

A Participant to whom this Article applies will forfeit that portion of the
amount of his Individual Accounts to which the Participant is not entitled
pursuant to Section 6.3 above.

 

  (a) A Participant who separates from employment without a Nonforfeitable
percentage in the Participant’s Employer Contribution Account will be deemed to
have received a distribution of his Nonforfeitable Account Balance on the date
of separation from employment.

 

  (b) The amount forfeited under this Section, to the extent attributable to
Employer contributions, will remain in the Trust Fund and will be allocated as
provided under Section 4.2 as of the Accounting Date of the Plan Year during
which the forfeiture event occurred.

 

32



--------------------------------------------------------------------------------

 

6.5 Determination of Amount of Vested Undistributed Account

 

  (a) If the Trustee pays any amount outstanding to the credit of a Participant
in the Participant’s Individual Accounts while the Participant is not fully
vested in his Individual Accounts, other than a lump sum distribution that
occurs no later than the last day of the second Plan Year following the Plan
Year in which the Participant separates from Service, and prior to the
Anniversary Date on which the Participant will incur a five (5) year Break in
Service, the value of his or her vested and undistributed account will be held
in a separate account and will be determined at any time prior to and including
the Anniversary Date on which the Participant will incur a five (5) year Break
in Service under the following formula.

X = P(AB + (R x D)) - (R x D).

For this formula, the variables represent the following factors:

X is the value of the vested portion of the Participant’s Account;

P is the Participant’s Nonforfeitable percentage at the relevant time;

AB is the Account Balance at the relevant time;

D is the amount of the distribution; and

R is the ratio of the Account Balance at the relevant time to the Account
Balance after the distribution.

The nonvested portion of the Participant’s Individual Accounts will be forfeited
on the Anniversary Date on which the Participant incurs a five (5) year Period
of Severance.

 

6.6 Payment of Benefits

 

  (a) As soon as administratively feasible after a Participant separates from
employment, and the Administrator has credited and adjusted the Individual
Accounts of a Participant, the Trustee will make payments to the Participant or
his Designated Beneficiary or Beneficiaries pursuant to Article VIII, subject to
the mandatory distribution requirements of Article VII. The Administrator will
charge each payment to the Participant’s Individual Accounts and payments will
continue until the Nonforfeitable Account Balance is paid to the Participant in
full. Notwithstanding the preceding, in the event of a Participant’s death, the
Administrator will distribute the Participant’s Individual Accounts no less
rapidly than is required under Article VII.

 

  (b)

Unless a Participant elects otherwise, payment of benefits will commence not
later than the sixtieth (60th) day after the end of the Plan Year in which the
latest of the following events occurs: (i) the date on which the Participant
attains the Normal Retirement Age under the Plan; (ii) the tenth
(10th) anniversary of the year in which the Participant commenced participation
in the Plan; or (iii) the date on which the Participant terminates employment
with the Employer. Notwithstanding the foregoing, a Participant may not defer
commencement of benefits if such deferral would result in violation of Article
VII.

 

33



--------------------------------------------------------------------------------

 

  (c) Notwithstanding the foregoing paragraph, if a Participant separates from
employment with the Employer and the Participant’s Nonforfeitable Account
Balance is $1,000 or less, the Administrator may direct the Trustee to make
immediate distribution to the Participant in the form of a lump sum
distribution. For purposes of this paragraph, if the value of an Employee’s
Nonfofeitable Account Balance is zero (0), the Employee will be deemed to have
received a distribution of his or her Account Balance. However, if such
Participant made any Salary Deferral Contributions to the Plan prior to
separating from employment, such Participant will not be considered non-vested
under the Plan and will not be deemed to have received a distribution of his or
her Account Balance. In the event of an involuntary distribution greater than
$1,000, but not in excess of $5,000, if the Participant does not elect to
receive such distribution or have it paid directly to an Eligible Retirement
Plan (as defined in Section 8.2) specified by the Participant in a Direct
Rollover, then the Administrator may pay the distribution in a Direct Rollover
on behalf of the Participant to an individual retirement account (described in
Code Section 408(a)) designated by the Administrator.

The value of a Participant’s Nonforfeitable Account Balance will be determined
without regard to that portion of the Account Balance that is attributable to
rollover contributions (and earnings allocable thereto) within the meaning of
Code Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16). If
the value of the Participant’s Nonforfeitable Account Balance as so determined
is $1,000 or less, the Plan will immediately distribute the Participant’s entire
Nonforfeitable Account Balance.

ARTICLE VII

Mandatory Distribution of Benefits

The Administrator may not direct the Trustee to distribute the Participant’s
Nonforfeitable Account Balance, to the Participant or Designated Beneficiary
under a method of payment that, as of the Required Beginning Date, does not
satisfy the minimum distribution requirements under Code Section 401(a)(9) and
the corresponding Treasury Regulations, revenue rulings, notices, and other
guidance published in the Internal Revenue Bulletin. Notwithstanding any
provision of the Plan to the contrary, the Plan will (i) apply the minimum
distribution requirements of Code Section 401(a)(9), including the incidental
death benefit rule set forth under Code Section 401(a)(9)(G), and (ii) provide
distributions in accordance with the applicable provisions of final Treasury
Regulation Sections 1.401(a)(9)-1 through 1.401(a)(9)-9, the provisions of which
are hereby incorporated into the Plan by reference.

 

34



--------------------------------------------------------------------------------

 

ARTICLE VIII

Forms of Distribution

 

8.1 Forms of Payment of Benefits

 

  (a) Whenever a Participant, Former Participant, or Beneficiary is entitled to
receive a distribution of benefits, he or she will receive such distribution in
the form of a lump sum, payable in cash at the fair market value of the
Nonforfeitable Account Balance when distributed.

 

  (b) Notwithstanding the above, a Participant will have the right to receive
payment of his benefits in any optional form of benefit payment to which that
Participant would have been entitled under a plan sponsored by a Predecessor
Employer in which that Participant was a Participant.

 

  (c) Notwithstanding the foregoing, a distribution made pursuant to this
Section will be subject to the immediate cashout provisions of Section 6.6.

 

8.2 Direct Rollover Benefit

 

  (a) Direct Rollover. Notwithstanding any provision of the Plan to the contrary
that would otherwise limit a Distributee’s election under this Section, a
Distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover.

 

  (b) Definitions

 

  (i) Eligible Rollover Distribution. An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee’s Designated Beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Code Section 401(a)(9), the portion of any distribution that is
not includable in gross income (determined without regard to the exclusion for
net unrealized appreciation with respect to employer securities) and any
distribution made on account of hardship pursuant to Section 5.2(b) hereof.

 

35



--------------------------------------------------------------------------------

 

A portion of a distribution will not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions or Roth elective deferrals that are not includible in gross
income. However, such portion may be transferred only to an individual
retirement account or annuity described in Code Section 408(a) or (b), or to a
qualified defined contribution plan described in Code Section 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution that is includible in
gross income and the portion of such distribution that is not so includible.

 

  (ii) Eligible Retirement Plan will mean one of the following plans or
arrangements, provided such plan or arrangement accepts the Distributee’s
Eligible Rollover Distribution:

 

  (A) An individual retirement account described in Code Section 408(a) or
408A(b);

 

  (B) An individual retirement annuity plan described in Code Section 408(b)

 

  (C) An annuity plan described Code Section 403(a);

 

  (D) A qualified trust described in Code Section 401(a);

 

  (E) An annuity contract described in Code Section 403(b); and

 

  (F) An eligible plan under Code Section 457(b) that is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and that agrees to separately account for
amounts transferred into such plan from this Plan.

The definition of Eligible Retirement Plan will also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
Alternate Payee under a qualified domestic relation order, as defined in Code
Section 414(p).

 

  (iii) Distributee. A Distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s Surviving Spouse and the
Employee’s or former Employee’s spouse or former spouse who is the Alternate
Payee under a qualified domestic relations order, as defined in Code
Section 414(p) are Distributees with regard to the interest of the spouse or
former spouse.

 

  (iv) Direct Rollover. A Direct Rollover is a payment by the plan to the
Eligible Retirement Plan specified by the Distributee.

 

36



--------------------------------------------------------------------------------

 

  (c) Direct Rollover of Non-Spousal Distribution

 

  (i) Non-Spouse Beneficiary Rollover Right. For distributions on and after
January 1, 2010, an individual other than the Participant’s spouse who is a
Designated Beneficiary under the Plan and Code Section 401(a)(9)(E) and the
Treasury Regulations thereunder, by a Direct Rollover, may roll over all or any
portion of his or her distribution to an individual retirement account the
Beneficiary establishes for purposes of receiving the distribution. In order to
be able to roll over the distribution, the distribution otherwise must satisfy
the definition of an Eligible Rollover Distribution.

 

  (ii) Certain Requirements not Applicable. Although a non-spouse Beneficiary
may roll over directly a distribution as provided in this Subsection, any
distribution made prior to January 1, 2010 is not subject to the Direct Rollover
requirements of Code Section 401(a)(31) (including Code Section 401(a)(31)(B),
the notice requirements of Code Section 402(f), or the mandatory withholding
requirements of Code Section 3405(c)). If a non-spouse Beneficiary receives a
cash distribution from the Plan, the distribution is not eligible for a “60-day”
rollover right.

 

  (iii) Trust Beneficiary. If the Participant’s named Beneficiary is a trust,
the Plan may make a Direct Rollover to an individual retirement account on
behalf of the trust, provided the trust satisfies the requirements to be a
“designated beneficiary” within the meaning of Code Section 401(a)(9)(E).

 

  (iv) Required Minimum Distributions not Eligible for Rollover. A non-spouse
Beneficiary may not roll over an amount that is a required minimum distribution,
as determined under Code Section 401(a)(9), applicable Treasury Regulations, and
other Internal Revenue Service guidance. If the Participant dies before his or
her Required Beginning Date and the non-spouse Beneficiary rolls over to an
individual retirement account the maximum amount eligible for rollover, the
Beneficiary may elect to use either the five (5)-year rule or the life
expectancy rule, pursuant to Treasury Regulation Section 1.401(a)(9)-3, A-4(c),
in determining the required minimum distributions from the individual retirement
account that receives the non-spouse Beneficiary’s distribution.

 

8.3 Election to Receive Benefits

Notwithstanding the foregoing, a Participant who leaves the employment of the
Employer before his or her Normal Retirement Date, if any, may elect to leave
his or her Nonforfeitable Account Balance under the management of the Trustee,
subject to the requirements of Section 6.6 and Article VII. The Trustee will
invest and reinvest and will credit and charge the Individual Accounts with
their proportionate share of gains and losses of the Trust Fund pursuant to
Article IV until the Nonforfeitable Account Balance is paid out to the Former
Participant under this Article. The Participant, Former Participant, or
Beneficiary will elect the form or forms of payment of benefits permitted in
Section 8.1 that the Administrator and Trustee will implement.

 

37



--------------------------------------------------------------------------------

 

8.4 Minority or Disability

During the minority or disability of an individual entitled to receive benefits
under this Plan, the court may direct the Administrator to instruct the Trustee
to make payments due the individual directly to the individual or to the spouse
or a relative or to any individual or institution having custody of the
individual. Neither the Administrator nor the Trustee will be required to cause
or to verify the application of any payments so made, and the receipt of the
payee, including the endorsement of a check or checks, will be conclusive to all
interested parties.

 

8.5 Unclaimed Account Procedure

The Plan does not require either the Trustee or the Administrator to search for,
or to ascertain the whereabouts of, any Participant or Beneficiary. At the time
the Participant’s or Beneficiary’s benefit becomes distributable under Article
VI, the Administrator, by certified or registered mail addressed to his or her
last known address of record with the Administrator or the Employer, must notify
any Participant or Beneficiary, that he or she is entitled to a distribution
under this Plan. The notice must quote the provisions of this Section and
otherwise must comply with the applicable notice requirements of Article VI. If
the Participant, or Beneficiary, fails to claim his or her distributive share or
make his or her whereabouts known in writing to the Administrator, then the
Administrator will treat the Participant’s or Beneficiary’s unclaimed payable
Account Balance as forfeited

If a Participant or Beneficiary who has incurred a Forfeiture of his or her
Account Balance under the provisions of the first paragraph of this Section
makes a claim, at any time, for the forfeited Account Balance, the Administrator
must restore the Participant’s or Beneficiary’s forfeited Account Balance.

Upon termination of the Plan, in lieu of the unclaimed account procedure set
forth in this Section, Section 15.6 will apply.

ARTICLE IX

Plan Sponsor and Employers

 

9.1 Employer Action

Whenever the Employer is permitted or required to do or perform any act under
this Plan, it will be done and performed by a person duly authorized to do or
perform the act by its legally constituted authority.

 

9.2 Plan Amendment

 

  (a) At any time, the Administrator, by formal written action, may amend or
modify this Plan in any manner it deems necessary or desirable, retroactively or
prospectively, in order to conform the Plan and Trust Fund to any requirement
for qualification of the Plan and Trust Fund under the Code or ERISA.
Notwithstanding anything to the contrary, any other amendment to the Plan will
require the approval or ratification of the Plan Sponsor’s Board of Directors
(or a committee thereof).

 

38



--------------------------------------------------------------------------------

 

  (b) A Plan amendment will be in writing and will take effect either after the
approval of such amendment, as appropriate, by written resolution of the
Administrator or the Plan Sponsor, or, if such authority has been delegated to
an officer of the Plan Sponsor, then, alternatively, upon execution of the
amendment by such authorized officer. Notwithstanding the preceding, an
amendment that impacts the authority or responsibility of the Trustee will
become effective only upon the consent of the Trustee.

 

  (c) Unless it is made to secure the approval of the Commissioner of the
Internal Revenue Service or other governmental bureau or agency, no amendment or
modification of this Plan will:

 

  (i) Operate retroactively to reduce or divest the then Nonfofeitable interest
in any Individual Accounts or to reduce or divest any benefit then payable
hereunder unless all Participants, Former Participants, and Beneficiaries then
having Individual Accounts or benefit payments affected thereby will consent to
the amendments or modifications;

 

  (ii) Directly or indirectly affect any Participant’s Nonforfeitable percentage
outside the protection of Treasury Regulation Section 1.411(a)(8);

 

  (iii) Decrease a Participant’s accrued benefit, except to the extent permitted
under Code Section 412(c)(8), and reduce or eliminate Code Section 411(d)(6)
protected benefits determined immediately prior to the adoption date (or, if
later, the effective date) of the amendment, except as permitted by applicable
Treasury Regulations. (An amendment reduces or eliminates Code Section 411(d)(6)
protected benefits if the amendment has the effect of either: (A) eliminating or
reducing a retirement-type subsidy (as defined in applicable Treasury
Regulations); or (B) except as provided by applicable Treasury Regulations,
eliminating an optional form of benefit. The Administrator must disregard an
amendment to the extent application of the amendment would fail to satisfy this
paragraph. If the Administrator must disregard an amendment because the
amendment would violate clause (A) or clause (B), the Administrator must
maintain a schedule of the optional forms of benefit the Plan must continue for
the affected Participant); or

 

  (iv) Affect the rights, duties or responsibilities of the Trustees or the
Administrator without the written consent or approval of the Trustee or
Administrator.

 

39



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, no amendment will retroactively decrease a
Participant’s accrued benefits or otherwise retroactively place greater
restrictions or conditions on a Participant’s rights to Code Section 411(d)(6)
protected benefits, even if the amendment adds a restriction or condition that
is otherwise permitted under Code Section 411(a), unless otherwise permitted
under Treasury Regulation Sections 1.411(d)-3 or 1.411(d)-4. An optional form of
benefit hereunder may be eliminated prospectively, provided that the Plan, as
amended, will satisfy the requirements of Treasury Regulation Sections
1.411(d)-3(c), (d), or (e) or 1.411(d)-4.

 

  (d) If the vesting schedule described in Section 6.3 is amended, a
Participant’s vested interest in any contribution to which the vesting schedule
in Section 6.3 applied, will not be less than the Nonforfeitable percentage
determined as of the later of the effective date of the amendment or the date of
its adoption. A Participant with at least three (3) Years of Service on the last
day of the election period described in this paragraph, may elect to have the
Nonforfeitable percentage of the Employer Contribution Accounts determined
without regard to the amendment. If a Participant fails to make an election,
then the Participant will be subject to the new vesting schedule. The election
period will commence on the date the amendment is adopted or deemed to be made
and will end sixty (60) days after the latest of:

 

  (i) The date of the adoption of the amendment;

 

  (ii) The effective date of the amendment; or

 

  (iii) The date the Participant receives written notice of the amendment from
the Employer or Administrator.

 

  (e) The Administrator, without the consent of any Employer, may amend the Plan
and Trust, from time to time, in order to conform the Plan and Trust Fund to any
requirement for qualification of the Plan and Trust Fund under the Code. The
Administrator may not amend the Plan in any manner that would modify any
election made by an Employer without the Employer’s written consent.
Furthermore, the Administrator may not amend the Plan in any manner that would
violate the proscriptions of this Section 9.2. The Trustee does not have the
power to amend the Plan and Trust Fund.

 

9.3 Discontinuance, Termination of Plan

 

  (a) The Plan Sponsor has the right, at any time, to suspend or discontinue its
contributions under the Plan to the Trust Fund, and to terminate, at any time,
the Plan and the Trust. The Plan will terminate on the first to occur of the
following events:

 

  (i) The date the Plan is terminated by action of the Plan Sponsor;

 

  (ii) The date the Plan Sponsor is judicially declared bankrupt or insolvent,
unless the proceeding authorized continued maintenance of the Plan; or

 

40



--------------------------------------------------------------------------------

 

  (iii) The dissolution, merger, consolidation or reorganization of the Plan
Sponsor or the sale by the Plan Sponsor of all or substantially all of its
assets, unless the successor or purchaser elects and makes provision to continue
the Plan, in which event the successor or purchaser will substitute itself as
the Plan Sponsor under this Plan.

 

  (b) Upon either full or partial termination of the Plan, or, if applicable,
upon complete discontinuance of contributions to the Plan, the Individual
Accounts of all Participants, Former Participants, and Beneficiaries will be and
become fully vested and Nonforfeitable, notwithstanding the Nonforfeitable
percentage that otherwise would apply. The Trustee, in its discretion, may
convert some or all of the Trust Fund to cash, and will deduct therefrom all
unpaid charges and expenses, except as the same may be paid by the Employer. The
Administrator then will adjust the balance of all Individual Accounts on the
basis of the net cash balance and fair market value of all property in the Trust
Fund. Thereafter, the Trustee will distribute the amount to the credit of each
Participant, Former Participant, and Beneficiary in cash, in kind, or partly in
cash and partly in kind, as the Administrator will direct. Notwithstanding the
foregoing, a distribution made because of a termination of the Plan will be
subject to the mandatory distribution requirements of Article VII and the
immediate cashout distribution provisions of Section 6.6.

 

  (c) To the extent that this Plan is maintained as a multiple employer plan,
the provisions governing the discontinuance or termination of the Plan with
respect to an Employer that is not a Related Employer will be governed under
Section 9.5.

 

9.4 Prohibition Against Reversion to Plan Sponsor or an Employer

Under no circumstances or conditions, other than those specifically provided
herein, will the Trust Fund or any portion thereof revert to the Plan Sponsor or
any Employer or be used for or diverted to purposes other than the exclusive
benefit of the Participants, Former Participants, and Beneficiaries. No
amendment or revocation by the Plan Sponsor of this Section may cause or permit
any portion of the Trust Fund to revert to or become a property of the Plan
Sponsor or any Employer.

 

9.5 Adoption by Related Employers

 

  (a) With the written consent of the Plan Sponsor, any other association,
corporation, or other business organization, may adopt this Plan and Trust in
its entirety, participate herein and be known as an Employer. The participation
of an Employer that is a recipient of Leased Employee services from the Plan
Sponsor will be limited to such Leased Employees unless otherwise provided in
the Employer’s participation agreement.

 

41



--------------------------------------------------------------------------------

 

  (b) The following requirements will apply to any Employer who elects to adopt
this Plan pursuant to this Article:

 

  (i) Each Employer will be required to use the same Trustee as provided in this
Plan.

 

  (ii) The Trustee may, but will not be required to, commingle, hold, and invest
as one (1) Trust Fund all contributions made by Employers and all increments
thereof.

 

  (iii) The transfer of any Participant from or to any Employer participating in
this Plan, whether the Participant is an Employee of the Plan Sponsor or an
Employer, will not affect the Participant’s rights under the Plan; all amounts
credited to the Participant’s Individual Accounts, all accumulated Service with
the transferor or Predecessor Employer, and the length of participation in the
Plan will continue to the Participant’s credit.

 

  (c) All rights and values forfeited by termination of employment will inure
only to the benefit of the Employees and Participants of the Employer that
employed the forfeiting Participant, except, if the Forfeiture is for an
Employee whose Employer is a Related Employer. Should an Employee of one
(“First”) Employer be transferred to a Related (“Second”) Employer the transfer
will not cause the Employee’s Account Balance, generated while an Employee of
the First Employer, in any manner or by any amount, to be forfeited. The
Employee’s Account Balance for all purposes of the Plan, including length of
Service, will be considered as though the Employee had always been employed by
the Second Employer and as such had received contributions, forfeitures,
earnings or losses, and appreciation or depreciation in value of assets totaling
the amount so transferred.

 

  (d) Upon an Employee’s transfer between Employers, the Employee involved will
carry accumulated Service. No transfer will effect a termination of employment
under this Plan and the Employer to which the Employee transfers will thereupon
become obligated under this Plan to the Employee in the same manner as the
Employer from whom the Employee transfers.

 

  (e) Any expenses of the Plan and Trust Fund that are to be paid by the
Employer or borne by the Trust Fund will be paid by each Employer in the same
proportion that the total amount standing to the credit of all Participants
employed by the Employer bears to the total amount standing to the credit of all
Participants.

 

  (f) Any contribution made by an Employer that is a Related Employer will be
paid to and held by the Trustee for the exclusive benefit of the Employees of
the Employer and the Beneficiaries of the Employees, subject to all the terms
and conditions of this Plan. Any payment to the Employer made by an entity that
is a recipient of the services of Leased Employees pursuant to a written
agreement with the Employer that is deposited with the Trustee will be held by
the Trustee for the exclusive benefit of the Participants providing Leased
Employee services and their Beneficiaries, subject to all the terms and
conditions of this Plan.

 

42



--------------------------------------------------------------------------------

 

  (g) Based on information furnished by each Employer, the Administrator and the
Trustee will keep separate books and records concerning the affairs of each
Employer and of the Account Balances of the Participants of each Employer. All
contributions or payments made by an Employer will be determined separately on
the basis of its net profit and total Compensation paid.

 

  (h) Each Employer indemnifies and holds harmless the other Employers, the Plan
Sponsor, the Administrator, the members of the Committee, the Trustee, and each
of their employees and agents from and against any and all loss resulting from
liability to which the other Employers, the Plan Sponsor, the Administrator, the
Trustees, or the members of the Committee, or their employees and agents, may be
subjected by reason of the failure by the deemed separate plan of such Employer
to satisfy the minimum coverage requirements under Code Section 410(b), the
nondiscrimination requirements under Code Sections 401(a)(4), 401(k), and
401(m), Code Section 415 limitations, Code Section 416 top-heavy requirements,
and any other qualification requirements that may be applicable to the Employer
on a deemed separate plan basis. Further, the Employers and the Plan Sponsor
will indemnify and hold harmless the Administrator, the members of the
Committee, the Trustee or their employees and agents, from and against any and
all loss resulting from liability to which the Administrator and the Committee,
or the members of the Committee, and each of their employees and agents, may be
subjected by reason of any act or conduct (except willful misconduct or gross
negligence) in their official capacities in the administration of this Trust
Fund or Plan or both, including all expenses reasonably incurred in their
defense, in case the Employers or the Plan Sponsor fail to provide such defense.
The indemnification provisions of this Section do not relieve the Administrator,
any Committee member, or the Trustee, or their employees and agents, from any
liability under ERISA for breach of a fiduciary duty. Moreover, the
Administrator, the Committee members, the Trustee, the Plan Sponsor, the
Employers, and their employees and agents, may execute a letter agreement
further delineating the indemnification agreement of this Section, provided the
letter agreement is consistent with and does not violate ERISA.

 

  (i) Each Employer will be deemed to be a part of this Plan. However, each
Employer will be deemed to have designated irrevocably the Plan Sponsor as its
agent in all of its relations with the Trustee, the Committee, and the
Administrator.

 

  (j) Any Employer will be permitted to discontinue or revoke its participation
in this Plan. Upon any discontinuance or revocation, satisfactory evidence
thereof, and of any applicable conditions imposed will be delivered to the
Trustee. The Trustee will thereafter transfer, deliver, and assign contracts and
other Trust Fund assets allocable to the Participants of the Employer to the new
plan as will have been designated by the Employer, if it has established a
separate employee benefit pension plan for its employees. If no successor plan
is designated, the Trustee will retain the assets for the Employees of the
Employer under Article IX. No part of the corpus or income of the Trust Fund
relating to an Employer will be used for or diverted to purposes other than the
exclusive benefit of the Employees of that Employer and the Beneficiaries of the
Employees.

 

43



--------------------------------------------------------------------------------

 

  (k) A withdrawal by any Employer without any provision for the continuation of
a plan for its Employees or, if the Employer is a recipient of the services of
Leased Employees, for its Leased Employees, will constitute a partial
termination of the Plan with respect to that Employer. Withdrawal from the Plan
by any Employer will not affect the continued operation of the Plan solely with
respect to the other Employers; provided, however, in the event of the
withdrawal of an Employer that is a member of a group of Related Employers with
respect to which the Plan constitutes a single plan and in the event that
provision is made for the continuation of a defined contribution plan for its
Employers separate and distinct from the Plan herein set forth, the share of the
assets of the Trust Fund allocable to such group of Employers that is
transferred to such other Plan will be determined by the Administrator subject
to the provisions of Section 14.2.

 

9.6 Authority of Administrator over Employers

The Administrator will have the authority to make any and all necessary rules or
regulations binding on all Employers and all Participants and Beneficiaries to
effectuate the purposes of this Article.

 

9.7 Deficiency of Earnings or Profits

If any Employer is prevented in whole or in part from making a contribution to
the Trust Fund that it otherwise would have made under the Plan because of
having no current or accumulated earnings or profits, or because the earnings or
profits are less than the contribution that it otherwise would have made, then
so much of the contribution that the Employer was prevented from making may be
made for the benefit of the participating Employees of the Employer by the other
Employers that are Related Employers. The contribution by each other Employer
will be limited to the proportion of its total current and accumulated earnings
or profits remaining after adjustment for its contribution to the Plan made
without regard to this Section, which the total prevented contribution bears to
the total current and accumulated earnings or profits of all the Employers
remaining after adjustment for all contributions made to the Plan without regard
to this Section. An Employer on behalf of whose Employees a contribution is made
under this Section will not reimburse the contributing Employer unless it has
otherwise agreed to do so in writing.

ARTICLE X

The Committee

 

10.1 Committee Appointment

The Board of Directors of the Plan Sponsor (or a committee thereof) will appoint
a Committee consisting of three (3) or more members. The Board of Directors may
remove any member of the Committee at any time and a member may resign by
written notice to the Board of Directors. Any vacancy in the membership of the
Committee will be filled by appointment made by the Board of Directors, but
pending the filling of any vacancy, the then members of the Committee may act
under this Plan as though they alone constitute the full Committee. The Plan
Sponsor will notify the Trustee promptly of the appointment of the Committee and
of any change in the membership of the Committee. Upon the termination of the
employment of a Committee member with the Employer and all Related Employers,
his or her membership on the Committee will be deemed to be resigned effective
as of the date on which the member’s employment is terminated.

 

44



--------------------------------------------------------------------------------

 

10.2 Committee Action and Procedure

 

  (a) Any and all acts and decisions of the Committee will be by at least a
majority of the then members. The Committee may delegate to any one or more of
its members the authority to sign notices or other documents on its behalf or to
perform ministerial acts for it, in which event the Trustee and any other person
may accept the notice, document or act without question as having been
authorized by the Committee.

 

  (b) The Committee may, but need not, call or hold formal meetings, and any
decisions made or actions taken pursuant to written approval of a majority of
the then members will be sufficient.

 

  (c) The Committee will maintain adequate records of its decisions, which
records will be subject to inspection by the Employer and by any Participant,
Former Participant, or Beneficiary, but only to the extent that they apply to
the individuals.

 

  (d) The Committee may designate one (1) of its members as chairman and one
(1) of its members as secretary and may establish policies and procedures
governing it if they are consistent with this Plan.

 

10.3 Committee Powers and Duties

The Committee will perform the duties and may exercise the powers and discretion
given to it in this Plan, and its decisions and actions will be final and
conclusive regarding all persons affected thereby. The Committee will exercise
its discretion at all times in a nondiscriminatory manner. Subject to any
limitations stated in this Plan, the Committee is authorized and empowered with
the following powers, rights, and duties:

 

  (a) To determine the rights of eligibility of an Employee to participate in
the Plan, the value of a Participant’s Account Balance, and the Nonforfeitable
percentage of each Participant’s Individual Accounts;

 

  (b) To adopt rules of procedure and regulations necessary for the proper and
efficient administration of the Plan provided the rules are consistent with the
terms of this Plan;

 

45



--------------------------------------------------------------------------------

 

  (c) To construe and enforce the terms of the Plan and the rules and
regulations it adopts, including interpretation of the Plan documents and
documents related to the Plan’s operation;

 

  (d) To direct the Trustee concerning the crediting and distribution of the
Trust Fund;

 

  (e) To review and render decisions respecting a claim for, or denial of a
claim for, a benefit under the Plan;

 

  (f) To furnish the Employer with information that the Employer may require for
tax or other purposes;

 

  (g) To engage the service of agents whom it may deem advisable to assist it
with the performance of its duties;

 

  (h) To engage the services of an Investment Manager or Managers (as defined in
ERISA Section 3(38)), each of whom will have full power and authority to manage,
acquire or dispose, or direct the Trustee with respect to acquisition or
disposition, of any Plan asset under its control; and

 

  (i) To establish, in its sole discretion, a nondiscriminatory policy, pursuant
to this Section, which the Trustee must observe in making loans, if any, to
Participants and Beneficiaries.

 

10.4 Committee Reliance

The Trustee may rely without question on any notices or other documents received
from the Committee. The Plan Sponsor and each Employer will furnish the
Committee with all data and information available to the Employer, which the
Committee may reasonably require to perform its functions under this Plan. The
Committee may rely without question on any data or information furnished by the
Plan Sponsor and each Employer.

 

10.5 Committee Authority

Any and all disputes that may arise involving Participants, Former Participants,
Beneficiaries, and/or the Trustee will be referred to the Committee, and its
decisions will be final and conclusive regarding all affected persons.
Furthermore, if any issue arises concerning the meaning, interpretation or
application of any provisions of this Plan, the decision of the Committee on any
issue will be final.

 

10.6 Conflicts of Interest

Notwithstanding any other provisions of this Plan, no member of the Committee
may vote or otherwise act on any matter involving the Committee member’s rights,
benefits, or other participation under this Plan.

 

46



--------------------------------------------------------------------------------

 

10.7 Appointment of Agent and Legal Counsel

The Committee may engage agents to assist it and may engage legal counsel who
may be counsel for the Plan Sponsor. All reasonable expenses incurred by the
Committee will be paid by the Plan Sponsor.

 

10.8 Annual Accounting

As soon as administratively feasible after the last day of each Plan Year, but
within the time prescribed by ERISA and the applicable Labor Regulations and at
least annually, the Committee will advise each Participant, Former Participant,
and Beneficiary for whom Individual Accounts are held under this Plan of the
then balance in the Participant’s Individual Accounts and the other information
ERISA requires to be furnished. No Participant except a member of the Committee
will have the right to inspect the records reflecting the Individual Accounts of
any other Participant.

 

10.9 Funding Policy

The Committee will review, not less often than annually, all pertinent Employee
information and Plan data to establish the funding policy of the Plan and to
determine the appropriate methods of carrying out the Plan’s objectives. The
Committee must communicate periodically, as it deems appropriate, to the Trustee
the Plan’s short-term and long-term financial needs so investment policy can be
coordinated with Plan financial requirements.

ARTICLE XI

Administration

 

11.1 Administrator Appointment

The Committee will be the Administrator of this Plan and will be responsible for
filing all reporting and disclosure documents required by the Department of
Labor and the Internal Revenue Service in accordance with ERISA, the Code, and
the respective regulations. Service of process on the Plan or Trust Fund may be
obtained by personal service on the Employer or any Committee member.

 

11.2 Summary Plan Description

The Administrator will furnish a summary plan description to each Participant
within ninety (90) days after becoming a Participant and to each Beneficiary
receiving benefits under the Plan within ninety (90) days after beginning to
receive benefits. If there is a modification or change in the Plan, the
Administrator will furnish to each Participant and each Beneficiary who is
receiving benefits, a summary description of the change or modification not
later than two hundred ten (210) days after the end of the Plan Year in which
the change is adopted.

 

47



--------------------------------------------------------------------------------

 

11.3 Summary Annual Report

The Administrator will furnish to each Participant and each Beneficiary
receiving benefits a summary of the Annual Return/Report of the Plan containing
a statement of the Plan assets and liabilities, receipts and disbursements, and
other information fairly summarizing the Plan’s financial statement within two
hundred ten (210) days after the close of each Plan Year, or an extended period
as may be permitted by the Secretary of Labor.

 

11.4 Individual Benefit Statements

The Administrator will furnish to any Participant or Beneficiary receiving
benefits, who requests in writing, a statement reporting the total benefits
accrued and the Nonforfeitable benefits, if any, which have accrued or the
earliest date on which benefits will become Nonforfeitable. In no event will a
Participant or Beneficiary be entitled to receive the report described in this
Section more than once in every twelve (12) month period.

 

11.5 Copies of Additional Documents

Upon written request from a Participant or Beneficiary receiving benefits, the
Administrator will furnish a copy of any one (1) or all of the following
documents: the latest updated summary plan description, the latest annual
report, any terminal report, Trust agreement, contract or other instruments
under which the Plan was established or is operated. The Administrator may make
a reasonable charge to cover the cost of furnishing complete copies.

 

11.6 Documents Available for Examination

Copies of the Plan description and the latest annual report, Trust agreement,
contract or other instruments under which the Plan was established or is
operated will be available for examination at the principal office of the
Employer by any Participant or Beneficiary receiving benefits. Examination may
be made during reasonable hours in person or by agent, accountant, or attorney.

 

11.7 Notice of Participant Rights under ERISA

The Administrator will furnish to each Participant and to each Beneficiary
receiving benefits information on their rights under the Plan and how the rights
may be protected by law.

 

11.8 Notice to Participant on Participant Termination

The Administrator will furnish a statement to a Participant who terminated
Service with the Employer for any of the reasons set forth in Articles V through
VIII, describing the nature, amount and form of the Nonforfeitable Account
Balance, if any, to which the Participant is entitled as soon as
administratively feasible after the close of the Plan Year in which the
Participant terminated Service.

 

48



--------------------------------------------------------------------------------

 

11.9 Notice to Trustee on Participant Termination

 

  (a) As soon as practicable after a Participant terminates employment with the
Employer for any of the reasons set forth in Article VI, the Administrator will
give written notice to the Trustee, including the following information and
directions that may be necessary or advisable under the circumstances:

 

  (i) Name and address of the Participant;

 

  (ii) Reason the Participant terminated employment with the Employer;

 

  (iii) Name and address of the Beneficiary or Beneficiaries of a deceased
Participant;

 

  (iv) Nonforfeitable percentage or amount to which the Participant is entitled
on termination of employment pursuant to Article VI; and

 

  (v) Time, manner, and amount of payment to be made pursuant to the
Participant’s election under Article VIII.

If a Former Participant or Beneficiary dies, the Administrator will give like
notice to the Trustee, but only if the Administrator learns of the death.

 

  (b) At any time and from time to time after giving the notice provided under
this Section, the Administrator may modify the original notice or any subsequent
notice by a further written notice or notices to the Trustee, but any action
taken or payments made by the Trustee pursuant to a prior notice will not be
affected by a subsequent notice.

 

  (c) A copy of each notice provided under this Section will be mailed by the
Administrator to the Participant, Former Participant, or Beneficiary involved,
but the failure to send or receive the copy will not affect the validity of any
action taken or payment made pursuant thereto.

 

  (d) Upon receipt of any notice provided under this Section, the Trustee will
promptly take any action and make any payments directed in the notice. The
Trustee may rely on the information and directions in the notice absolutely and
without question. However, the Trustee may inform the Administrator of any error
or oversight that the Trustee believes to exist in any notice.

 

11.10 Claims for Benefits

Normally, whenever a Participant or Beneficiary becomes entitled to benefits
under this Plan, the Administrator and the Trustee will automatically initiate
procedures to provide for the payment of the benefits. If a Participant or
Beneficiary believes that he or she is entitled to the payment of benefits under
this Plan and no action is forthcoming from the Administrator or the Trustee,
then the Participant or Beneficiary may file a written claim for benefits with
the Administrator or the Trustee.

 

49



--------------------------------------------------------------------------------

 

11.11 Appeals of Decisions of the Committee

 

  (a) If any Participant or Beneficiary (“Claimant”) files a claim for benefits
under this Plan and the claim is denied in whole or in part, the Administrator
will give notice of the decision to the Claimant in writing setting forth:

 

  (i) The specific reasons for the denial;

 

  (ii) A specific reference to pertinent provisions of the Plan, if any, upon
which the denial is based;

 

  (iii) A description of any additional material or information necessary for
the Claimant to perfect the claim with an explanation of the necessity therefor;
and

 

  (iv) That any appeal the Claimant wishes to make of the adverse determination
must be in writing to the Administrator within sixty (60) days after receipt of
the Administrator’s notice of denial of benefits. The Administrator’s notice
must further advise the Claimant that failure to appeal the action in writing
within the sixty (60) day period will render the Administrator’s determination
final, binding and conclusive.

 

  (b) The written notice will be given to the Claimant as soon as
administratively feasible after the decision is made, but not later than sixty
(60) days after the claim is filed. The Claimant will have the right to be
represented, to review pertinent documents and to present written and oral
evidence.

 

  (c) If the Claimant should appeal to the Administrator, the Claimant or the
duly authorized representative, may submit, in writing, issues and comments the
Claimant or the duly authorized representative considers pertinent. The
Administrator will render the decision on the review and will set forth the
specific reasons for the decision with specific references to pertinent
provisions. The Administrator will render the decision in writing within sixty
(60) days after receipt of the request for review unless special circumstances,
such as the need for a hearing, require an extension that will not exceed an
additional sixty (60) days.

 

11.12 Special Rules for Disability Claims

Notwithstanding Sections 11.10 and 11.11 above, the following rules and
procedures will apply to claims and appeals arising on account of a
Participant’s Disability.

 

  (a) Disability Benefit Claims. The Administrator will review all claims for
Disability benefits, and will notify the Claimant of any adverse benefit
determination within a reasonable period of time, but generally no later than
forty five (45) days after receipt of the claim by the Plan. Such notice will
contain the information required under Section 11.11(a) above.

 

50



--------------------------------------------------------------------------------

 

  (i) This initial forty five (45)-day period may be extended up to an
additional thirty (30) days, where the Administrator determines that the
extension is necessary due to matters beyond the control of the Plan. The
Administrator will notify the Claimant of any extension before the expiration of
the initial forty five (45)-day period. This notice will indicate the special
circumstances requiring an extension and the date by which the Administrator
expects to render a decision. This notice will also specifically explain the
standards on which entitlement to a claim is based, the unresolved issues that
prevent a decision, and any additional information needed to resolve these
issues. Where the Administrator determines that a second thirty (30)-day
extension is necessary due to matters beyond the control of the Plan, a similar
extension notice will be provided to the Claimant before the end of the first
thirty (30)-day extension period.

 

  (ii) The Claimant will have an additional forty five (45) days from receipt of
an extension notice to provide any additional specified information. The period
for making the benefit determination will be suspended until the Claimant
provides this information. A Claimant’s failure to respond to a request for
additional information within forty five (45) days, however, will lead to an
adverse determination on his or her claim.

 

  (b) Disability Benefit Appeals. A Claimant may file an appeal of an adverse
determination on a Disability benefit claim within one hundred eighty (180) days
following receipt of a notification of the adverse determination.

 

  (i) The review will not afford deference to the initial adverse determination,
and the review will be conducted by an appropriate Named Fiduciary of the Plan
who is neither the individual who made the initial adverse determination, nor
that individual’s subordinate.

 

  (ii) In deciding the appeal of any adverse determination that is based in
whole or in part on medical judgment, the appropriate Named Fiduciary will
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment. The health
care professional engaged for this purpose will be an individual who was neither
consulted in connection with the initial adverse determination, nor any
subordinate of such person. The Named Fiduciary will identify any medical or
vocational experts whose advice was obtained in connection with a Claimant’s
adverse determination, without regard to whether the advice was relied upon in
making the benefit determination.

 

  (iii) The Claims Administrator will notify the claimant of its benefit
determination in writing within a reasonable period following receipt of the
claimant’s request for review, but no later than forty five (45) days after
receipt of the Claimant’s appeal.

 

51



--------------------------------------------------------------------------------

 

ARTICLE XII

Investment of Trust Assets

 

12.1 Appointment of Trustee

The Plan Sponsor will determine the number of Trustees, will appoint such
Trustees, and may at any time, and from time to time, increase or decrease the
number of Trustees. The Plan Sponsor may remove any Trustee at any time and
appoint a successor Trustee or Trustees or reduce the number of Trustees (but
not to less than one). The Trustee or Trustees will have such rights, powers,
and duties as will from time to time be specified in or determined pursuant to
the Trust Agreement. The Trust Agreement will form a part of the Plan, and the
Trust Fund assets will be administered in accordance with the terms of the Plan
and the Trust Agreement.

 

12.2 Investment of Accounts

 

  (a) All Individual Accounts will be invested and reinvested by the Trustee in
accordance with Participant direction, as provided herein.

 

  (i) Each Participant, in his written application for participation or through
such other means as may be authorized by the Administrator, if any, will direct
the Administrator and the Trustee as to which Investment Fund(s) he wishes to
utilize and the percentage of his Individual Accounts he wishes to have invested
in each fund.

 

  (ii) A Participant may change his designation of the manner for investment of
such Participant’s Individual Accounts, or current contributions made on behalf
of or by the Participant, or both, to any other manner permitted hereunder. This
change may be made in writing to the Administrator or through such other means
as may be authorized by the Administrator, if any. A change will be applicable
as soon as administratively feasible following its delivery to the Trustee. In
order to comply with applicable federal or state securities laws, the
Administrator may establish such rules with respect to the change of investment
designation by Participants as it will deem necessary or advisable to prevent
possible violations of such laws.

 

  (iii) To the extent a Participant fails to direct the investment of all or any
portion of his or her Individual account, the Administrator will direct the
Trustee to invest such Individual Accounts in one of the Investment Funds
available for the Participants to choose among, in accordance with applicable
Labor Regulations.

The Administrator may permit a Participant to make an election under this
Section through any electronic or telephonic means authorized by the
Administrator.

 

52



--------------------------------------------------------------------------------

 

  (b) Investment Funds. The Administrator will select the “Investment Funds”
available under the Plan in accordance with a separate written investment
policy. The Administrator will select and maintain such Investment Funds in
accordance with the Administrator’s written investment policy. Such Investment
Funds will be communicated to Participants in writing. All Individual Accounts
will be allocated by the Administrator to the Investment Funds specified in the
separate written investment policy. Dividends, interest, and other distributions
will be reinvested in the same Investment Fund from which they are received.

Except as otherwise provided, the assets of each Investment Fund will be
invested exclusively in shares of the registered investment company designated
by the Administrator, provided that such shares constitute securities described
in ERISA Section 401(b)(1). Amounts invested in any such Investment Fund in
amounts estimated by the Trustee to be needed for cash withdrawals, or in
amounts too small to be reasonably invested, or in amounts that the Trustee
deems to be in the best interest of the Participants, may be retained by the
Trustee in cash or invested temporarily.

 

12.3 Income and Expenses

 

  (a) The dividends, capital gains distributions, and other earnings received on
an Investment Fund that is specifically credited to a Participant’s or Former
Participant’s separate Individual Accounts under the Plan will be allocated to
such separate Individual Accounts and immediately reinvested, to the extent
practicable, in additional shares of such Investment Fund.

 

  (b) Fees charged by the Trustee and other expenses of operating the Trust will
be paid by the Employers or, in the absence of such payments (that are not
obligatory), out of the general Trust Fund assets and charged to the separate
Individual Accounts of all Participants and Former Participants under the Plan
in the ratio that the fair market value of each such Individual Account bears to
the total fair market value of all separate Individual Accounts; provided,
however, that such amounts will be adjusted to reflect any revenue sharing
payments received from an Investment Fund.

 

12.4 Exclusive Benefit

The Plan and the Trust Fund are established and will be maintained for the
exclusive benefit of the Participants, Former Participants, and their
Beneficiaries. Subject to the exceptions expressly set forth in the Plan or the
Trust Agreement, no part of the Trust Fund assets may ever revert to an Employer
or be used for or diverted to purposes other than the exclusive benefit of the
Participants, Former Participants, and Beneficiaries.

 

12.5 Valuation

The value of each Participant’s Individual Accounts will be determined as of
each Valuation Date, on the basis of the fair market value of the assets
allocated to each such Participant’s Individual Accounts, as appraised by the
Trustee.

 

53



--------------------------------------------------------------------------------

 

  (a) As of each Valuation Date, the Administrator will determine the fair
market value of each Investment Fund being administered by the Trustee. With
respect to each such Investment Fund, the Administrator will determine (i) the
change in value between the current Valuation Date and the then last preceding
Valuation Date, (ii) the net gain or loss resulting from expenses paid
(including fees and expenses, if any, which are to be charged to such Investment
Fund), and (iii) realized and unrealized gains and losses.

The transfer of funds to or from an Investment Fund and payments, distributions,
and withdrawals from an Investment Fund to provide benefits under the Plan for
Participants or Beneficiaries will not be deemed to be gains, expenses, or
losses of an Investment Fund.

As of each Valuation Date, the Administrator will direct the Trustee to allocate
the net gain or loss of each Investment Fund on the Valuation Date to the
accounts of Participants participating in such Investment Fund on such Valuation
Date. Contributions and rollovers received and credited to Participants’
Individual Accounts as of such Valuation Date, or as of an earlier date since
the last preceding Valuation Date will not be considered in allocating gains or
losses allocated to Participants’ accounts.

 

  (b) The reasonable and equitable decision of the Administrator as to the value
of each Investment Fund, and of any Individual Account as of each Valuation Date
will be conclusive and binding upon all persons having any interest, direct or
indirect, in the Investment Funds or in any account.

 

12.6 Investment Policy

The Trustee will be obliged only to use good faith and to exercise its honest
judgment as to what investments are from time to time in the best interests of
the Trust Fund and the Participants and their Beneficiaries. Furthermore, the
Trustee may hold any portion of the Trust Fund in cash and uninvested whenever
it deems such holding necessary or advisable.

 

12.7 Divestment of Employer Securities

 

  (a) Rule Applicable to Salary Deferral Contributions. For Plan Years beginning
after December 31, 2006, if any portion of the Individual Accounts of a
Participant (including a Beneficiary entitled to exercise the rights of a
Participant) attributable to Salary Deferral Contributions is invested in
publicly-traded Employer securities, the Participant may elect to direct the
Plan to divest any such securities, and to reinvest an equivalent amount in
other investment options that satisfy the requirements of Subsection (c).

 

  (b) Rule Applicable to Employer Contributions. If any portion of a
Participant’s Individual Accounts attributable to Matching Contributions or
Profit Sharing Contributions is invested in publicly-traded Employer securities,
then a Participant who has completed at least three (3) Years of Service, or a
Beneficiary of any deceased Participant entitled to exercise the right of a
Participant, may elect to direct the Plan to divest any such securities, and to
reinvest an equivalent amount in other investment options which satisfy the
requirements of Subsection (c).

 

54



--------------------------------------------------------------------------------

 

  (c) Investment Options. For purposes of this Section, other investment options
must include not less than three (3) investment options, other than Employer
securities, to which the Participant may direct the proceeds of divestment of
Employer securities required by this Section, each of which is diversified and
has materially different risk and return characteristics. The Plan must provide
reasonable divestment and reinvestment opportunities at least quarterly. Except
as provided in regulations, the Plan may not impose restrictions or conditions
on the investment of Employer securities that the Plan does not impose on the
investment of other Plan assets, other than restrictions or conditions imposed
by reason of the application of securities laws or a condition permitted under
Internal Revenue Service Notice 2006-107 or other applicable guidance.

 

  (d) Treatment as Publicly-Traded Employer Securities. Except as provided in
Treasury Regulations or in Code Section 401(a)(35)(F)(ii) (relating to certain
controlled groups), a plan holding Employer securities that are not
publicly-traded Employer securities is treated as holding publicly-traded
Employer securities if any Employer corporation, or any member of a controlled
group of corporations which includes such Employer corporation (as defined in
Code Section 401(a)(35)(F)(iii)) has issued a class of stock that is a
publicly-traded Employer security.

ARTICLE XIII

Participant Loans

 

13.1 General

Unless otherwise provided by the Administrator, the Plan authorizes the Trustee
to make loans on a nondiscriminatory basis to a Participant or Beneficiary in
accordance with the written loan policy established by the Administrator,
provided (i) the loan policy satisfies the requirements of Code Section 72(p);
(ii) loans are available to all Participants and Beneficiaries on a reasonably
equivalent basis and are not available in a greater amount for Highly
Compensated Employees than for other Employees; (iii) any loan is adequately
secured and bears a reasonable rate of interest; (iv) the loan provides for
repayment within a specified time; (v) the default provisions of the note
prohibit offset of the Participant’s Nonforfeitable Account Balance prior to the
time the Trustee otherwise would distribute the Participant’s Nonforfeitable
Account Balance; and (vii) the loan otherwise conforms to the exemption provided
by Code Section 4975(d)(1).

 

55



--------------------------------------------------------------------------------

 

13.2 Loan Policy

If the Administrator adopts a loan policy, pursuant to Section 10.3(i), the loan
policy must be a written document and must include (i) the identity of the
person or positions authorized to administer the Participant loan program;
(ii) a procedure for applying for the loan; (iii) the criteria for approving or
denying a loan; (iv) the limitations, if any, on the types and amounts of loans
available; (v) the procedure for determining a reasonable rate of interest;
(vi) the types of collateral that may secure the loan; and (vii) the events
constituting default and the steps the Plan will take to preserve Plan assets in
the event of default. This Section specifically incorporates any written loan
policy adopted by the Administrator as part of this Plan.

 

13.3 Special Rules under USERRA for Loan Repayments.

Loan repayments will be suspended under this Plan, as permitted under Code
Section 414(u)(4), on behalf of those Participants who are on an authorized
leave of absence pursuant to qualified military service.

ARTICLE XIV

Rollovers, Mergers, and Direct Transfers

 

14.1 Participant Rollover Contributions

Any Participant who has the Employer’s written consent and who has filed with
the Trustee the form prescribed by the Administrator may contribute cash or
other property to the Trust other than as a voluntary contribution if the
contribution is a Rollover Contribution that the Code permits an Employee to
transfer either directly or indirectly from one qualified plan to another
qualified plan. Before accepting a Rollover Contribution, the Trustee may
require an Employee to furnish satisfactory evidence that the proposed transfer
is in fact a Rollover Contribution that the Code permits an Employee to make to
a qualified plan. A Rollover Contribution is not an Annual Addition for purposes
of Code Section 415.

An Eligible Employee, prior to satisfying the Plan’s conditions, may make a
Rollover Contribution to the Trust Fund to the same extent and in the same
manner as a Participant. If an Employee makes a Rollover Contribution to the
Trust Fund prior to satisfying the Plan’s eligibility conditions, the
Administrator and Trustee must treat the Eligible Employee as a Participant for
all purposes of the Plan except the Eligible Employee is not a Participant for
purposes of sharing in Employer contributions or Participant Forfeitures under
the Plan until the Employee actually becomes a Participant in the Plan. If the
Eligible Employee has a termination of employment prior to becoming a
Participant, the Trustee will distribute the Rollover Account to the individual.

For any Rollover Contribution, the following requirements will be met:

 

  (a) The Administrator will maintain a Participant’s Rollover Contributions in
a separate Rollover Account.

 

56



--------------------------------------------------------------------------------

 

  (b) Except with respect to a Plan asset properly subject to Employer,
Participant, or Administrator direction of investment, the Trustee will invest
the Rollover Contribution in a segregated investment Rollover Account for the
Participant’s sole benefit unless the Trustee, in its sole discretion, agrees to
invest the Rollover Contribution as part of the Trust Fund. The Trustee will not
have any investment responsibility for a Participant’s segregated Rollover
Account. The Participant, however, from time to time, may direct the Trustee in
writing on the investment of the segregated Rollover Account in an Investment
Fund. A Participant’s segregated Rollover Account alone will bear any
extraordinary expenses resulting from investments made at the direction of the
Participant. As of the Valuation Date, the Administrator will allocate and
credit the net income or charge the net loss from a Participant’s segregated
Rollover Account and credit or charge respectively the increase or decrease in
the fair market value of the assets of a segregated Rollover Account solely to
that Rollover Account. The Trustee is not liable nor responsible for any loss
resulting to any Beneficiary, nor to any Participant, because of any sale or
investment made or other action taken pursuant to and in accordance with the
direction of the Participant. In all other respects, the Trustee will hold,
administer, and distribute a Rollover Contribution in the same manner as any
Employer contribution made to the Trust Fund.

 

  (c) A Participant’s Rollover Contributions will not be forfeitable nor reduce
in any way the obligations of the Employer under this Plan.

 

  (d) The Plan will accept a direct rollover of an eligible rollover
distribution from: (i) a qualified plan described in Code Section 401(a) or
403(a), excluding after-tax employee contributions; (ii) an annuity contract
described in Code Section 403(b), excluding after-tax employee contributions;
and (iii) an eligible plan under Code Section 457(b) that is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state.

 

  (e) The Plan will accept a Participant Rollover Contribution of the portion of
a distribution from an individual retirement account or annuity described in
Code Section 408(a) or 408(b) that is eligible to be rolled over and would
otherwise be includible in gross income.

 

14.2 Mergers and Direct Transfers

To the extent directed by the Administrator, the Trustee possesses the specific
authority to enter into merger agreements or direct transfer of assets
agreements with the trustees of other retirement plans described in Code
Section 401(a), and to accept the direct transfer of Plan assets or to transfer
plan assets, as a party to any agreement. Further, the Trustee may permit the
transfer of Plan assets to an individual retirement account or an individual
retirement annuity. However, the Trustee, before any merger or direct transfer
is consummated, will be satisfied that the holding of any transferred assets is
permitted by the transferee trusts. In addition, the Trustee must reasonably
determine, prior to permitting such a transfer, that the transferee plan will
continue the distribution restrictions of Code Sections 401(k)(2) and 401(k)(10)
on any transferred amounts that are attributable to Salary Deferral
Contributions of Participants. When the Trustee is so satisfied, the Trustee
will accept the direct transfer of plan assets or will cause to be transferred
the assets directed to be transferred. The Trustee may accept a direct transfer
of plan assets on behalf of an Employee prior to the date the Employee satisfies
the Plan’s eligibility conditions. If the Trustee accepts a direct transfer of
plan assets, the Administrator and Trustee must treat the Employee as a
Participant for all purposes of the Plan except that the Employee is not a
Participant for purposes of sharing in any Employer contributions or Forfeitures
under the Plan until the Employee actually becomes a Participant in the Plan.

 

57



--------------------------------------------------------------------------------

 

The Trustee may not consent to, or be a party to, any merger or consolidation
with another plan or to a transfer of assets and liabilities to another plan,
unless, immediately after the merger, consolidation or transfer the surviving
plan provides each Participant a benefit equal to or greater than the benefit
each Participant would have received had the plan terminated immediately before
the merger, consolidation, or transfer.

 

14.3 Rules Concerning Certain Rollovers, Mergers, and Direct Transfers

The Trustee will hold, administer, and distribute the transferred assets as a
part of the Trust Fund and the Trustee must maintain a separate Individual
Accounts for the benefit of the Employees on whose behalf the Trustee accepted
the transfer to reflect the value of the transferred assets.

The Plan will preserve all Code Section 411(d)(6) protected benefits with
respect to those transferred assets, in the manner described in
Section 9.2(c)(iii).

If the Plan receives a direct transfer, by merger or otherwise, of Salary
Deferral Contributions, or amounts treated as Salary Deferral Contributions,
under a plan with a Code Section 401(k) arrangement, the distribution
restrictions of Code Sections 401(k)(2) and 401(k)(10) continue to apply to
those transferred Salary Deferral Contributions.

ARTICLE XV

Exclusive Benefit

 

15.1 Exclusive Benefit

Except as otherwise provided, no Employer will have a beneficial interest in any
asset of the Trust Fund and no part of any asset in the Trust Fund may ever
revert to or be repaid to an Employer, either directly or indirectly. Further,
prior to the satisfaction of all liabilities with respect to the Participants
and their Beneficiaries under the Plan, no part of the corpus or income of the
Trust Fund, or any asset of the Trust Fund, may be used for, or diverted to,
purposes other than the exclusive benefit of the Participants or their
Beneficiaries. No amendment or revocation by the Administrator or Plan Sponsor
of this Section may cause or permit any portion of the Trust Fund to revert to
or become a property of the Employer.

 

58



--------------------------------------------------------------------------------

 

15.2 Denial of Request for Approval

Any contribution to the Trust Fund associated with this Plan is conditioned on
qualification of the Plan under applicable Code Sections and of the exemption of
the Trust Fund created under the Plan under Code Section 501(a). If the
Commissioner of the Internal Revenue Service, upon the Plan Sponsor’s request
for approval of this Plan and Trust, determines that the Plan is not qualified
or the Trust Fund is not exempt, then the Trustee may return to the Employer,
within one (1) year after the date of final disposition of the Plan Sponsor’s
request for initial approval, any contribution made by the Employer, and any
increment attributable to the contribution.

 

15.3 Mistake of Fact

Notwithstanding any contrary provision in this Plan, if a contribution is made
by an Employer by a mistake of fact, the contribution may be returned to the
Employer within one (1) year after the payment of the contribution. The amount
of the mistaken contribution is equal to the excess of (i) the amount
contributed over (ii) the amount that would have been contributed had there not
occurred a mistake of fact. Earnings attributable to mistaken contributions may
not be returned to the Employer, but losses attributable thereto will reduce the
amount to be returned.

 

15.4 Disallowance of Deduction

Notwithstanding any contrary provision in this Plan, any contributions by the
Employer to the Plan and Trust are conditioned on the deductibility of the
contribution by the Employer under the Code. To the extent any deduction is
disallowed, the Employer, within one (1) year following a final determination of
the disallowance, whether by agreement with the Internal Revenue Service or by
final decision in a court of competent jurisdiction, may demand repayment of the
disallowed contribution, and the Trustee will return the contribution within one
(1) year following the disallowance. Earnings attributable to excess
contributions may not be returned to the Employer, but losses attributable
thereto will reduce the amount to be returned.

 

15.5 Spendthrift Clause

Except as provided below, no Participant, Former Participant, or Beneficiary
will have the right to anticipate, assign, or alienate any benefit provided
under the Plan and the Trustee will not recognize any anticipation, assignment
or alienation. Furthermore, a benefit under the Plan is not subject to
attachment, garnishment, levy, execution, or other legal or equitable process.
All provisions of this Plan will be for the exclusive benefit of those
designated herein. These restrictions will not apply in the following case(s):

 

  (a) Distributions Pursuant to Qualified Domestic Relations Orders. The
Administrator may direct the Trustee under the nondiscriminatory policy adopted
by the Administrator to pay an Alternate Payee designated under a qualified
domestic relations order as defined in Code Section 414(p) or any domestic
relations order entered before January 1, 1985 if payment of benefits pursuant
to the order has commenced as of that date. To the extent provided under a
qualified domestic relations order, a former spouse of a Participant will be
treated as the spouse or for all purposes of the Plan.

 

59



--------------------------------------------------------------------------------

 

Effective April 6, 2007, a domestic relations order that otherwise satisfies the
requirements for a qualified domestic relations order will not fail to be
qualified: (i) solely because the order is issued after, or revises, another
domestic relations order; or (ii) solely because of the time at which the order
is issued, including issuance after the Participant’s death.

 

  (b) Participant Loans. If a Participant, Former Participant, or Beneficiary
who has become entitled to receive payment of benefits under this Plan is
indebted to the Trustee, by virtue of a Participant loan, the Administrator may
direct the Trustee to pay the indebtedness and charge it against the Account
Balance of the Participant, Former Participant, or Beneficiary.

 

  (c) Distributions Under Certain Judgments and Settlements. Nothing contained
in this Plan prevents the Trustee from complying with a judgment or settlement
that requires the Trustee to reduce a Participant’s benefits under the Plan by
an amount that the Participant is ordered or required to pay to the Plan if each
of the following criteria are satisfied:

 

  (i) The order or requirement must arise –

 

  (A) Under a judgement or conviction for a crime involving the Plan;

 

  (B) Under a civil judgment (including a consent order or decree) entered by a
court in an action brought in connection with an actual or alleged violation of
Part 4 of Title I of ERISA; or

 

  (C) Under a settlement agreement with either the Secretary of Labor or the
Pension Benefit Guarantee Corporation and the Participant in connection with an
actual or alleged violation of Part 4 of Title I of ERISA by a fiduciary or any
other person.

 

  (ii) The decree, judgment, order, or settlement expressly provides for the
offset of all or part of the amount ordered or required to be paid to the Plan
against the Participant’s benefits under the Plan.

 

15.6 Termination

Upon termination of the Plan, in lieu of the distribution provisions of Article
VIII, the Administrator will direct the Trustee to distribute each Participant’s
Nonforfeitable Account Balance, in a single sum, as soon as administratively
feasible after the later of the termination of the Plan or the receipt of a
favorable determination letter from the Internal Revenue Service, if an
application is filed, irrespective of the present value of the Participant’s
Nonforfeitable Account Balance and whether the Participant consents to that
distribution. This paragraph applies only if:

 

60



--------------------------------------------------------------------------------

 

  (a) The Plan does not provide an annuity option;

 

  (b) The Plan is a profit sharing plan on its termination date; and

 

  (c) As of the period between the Plan termination date and the final
distribution of assets, the Employer does not maintain any other defined
contribution plan (other than an employee stock ownership plan).

For Participants or Beneficiaries who cannot be located upon Plan termination,
and whose Nonforfeitable Account Balance exceeds $1,000, to liquidate the Trust,
the Trustee will purchase a deferred annuity contract, distribute the benefits
to an individual retirement account, or transfer the account to an ongoing
qualified plan of the Employer or a Related Employer. If the Administrator
distributes the lost Participant’s or Beneficiary’s benefits to an individual
retirement account or purchases an annuity, and the Participant’s or
Beneficiary’s whereabouts remain unknown for the duration of the escheat period,
the benefits will ultimately escheat to the state under applicable state law.

Notwithstanding the foregoing, distributions may not be made following
termination of the Plan if the Plan Sponsor establishes or maintains an
alternative defined contribution plan as described in Treasury Regulation
Section 1.401(k)-1(d)(4)(i).

ARTICLE XVI

Construction

 

16.1 Headings

The headings in this Plan are for convenience only and will not be considered in
construing this Plan.

 

16.2 Context

In this Plan, wherever the context of the Plan dictates, words used in the
masculine may be construed in the feminine, the plural includes the singular and
the singular includes the plural.

 

16.3 Employment Not Guaranteed

Nothing contained in this Plan, or regarding the establishment of the Plan or
Trust Fund, or any modification or amendment to the Plan or Trust Fund, or in
the creation of any Individual Accounts, or the payment of any benefit, will be
construed as giving any Employee, Participant, or Beneficiary any right to
continue in the employment of the Employer, any legal or equitable right against
the Administrator, against the Employer, its stockholders, officers, or
directors, or against the Trustee, except as expressly provided by the Plan, the
Trust Fund, ERISA, or by separate agreement. Employment of all persons by the
Employer will remain subject to termination by the Employer to the same extent
as if this Plan had never been executed.

 

61



--------------------------------------------------------------------------------

 

16.4 Waiver of Notice

Any person entitled to notice under the Plan may waive the notice unless the
Code or Treasury Regulations prescribe the notice or ERISA specifically or
impliedly prohibits a waiver.

 

16.5 State Law

This Plan and each of its provisions will be construed and their validity
determined by the laws of the State of Oklahoma and applicable Federal law to
the extent Federal statute supersedes Oklahoma law.

 

16.6 Parties Bound

This Plan will be binding on all persons entitled to benefits under the Plan,
their respective heirs and legal representatives, on the Employer, its
successors and assigns, and on the Trustee, the Administrator, and their
successors.

 

16.7 Severance

If any provisions of this Plan will be invalid or unenforceable, the remaining
provisions will continue to be fully effective.

 

16.8 Employees in Qualified Military Service

Notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and Service credits, with respect to qualified military service, will
be provided in accordance with Code Section 414(u).

 

  (a) Death Benefits. In the case of a death occurring on or after January 1,
2007, if a Participant dies while performing qualified military service (as
defined in Code Section 414(u)), the survivors of the Participant are entitled
to any additional benefits (other than benefit accruals relating to the period
of qualified military service) provided under the Plan as if the Participant had
resumed and then terminated employment on account of death.

 

  (b) Benefit Accrual. Continued benefit accruals pursuant to the HEART Act are
not provided under the Plan.

 

  (c) Differential Wage Payments. For years beginning after December 31, 2008,

 

  (i) An individual receiving a differential wage payment, as defined by Code
Section 3401(h)(2), is treated as an Employee of the Employer making the
payment;

 

  (ii) The differential wage payment is treated as Compensation; and

 

62



--------------------------------------------------------------------------------

 

  (iii) The Plan is not treated as failing to meet the requirements of any
provision described in Code Section 414(u)(1)(C) by reason of any contribution
or benefit which is based on the differential wage payment.

 

  (d) Severance from Employment. Notwithstanding Subsection (c)(i), for purposes
of Code Section 401(k)(2)(B)(i)(I), an individual is treated as having been
severed from employment during any period the individual is performing service
in the uniformed services described in Code Section 3401(h)(2)(A).

 

  (i) If an individual elects to receive a distribution by reason of severance
from employment, death, or Disability, the individual may not make Salary
Deferral Contributions during the six (6)-month period beginning on the date of
the distribution.

 

  (ii) Subsection (c)(iii) applies only if all employees of the Employer
performing service in the uniformed services described in Code
Section 3401(h)(2)(A) are entitled to receive differential wage payments (as
defined in Code Section 3401(h)(2)) on reasonably equivalent terms, and, if
eligible to participate in a retirement plan maintained by the Employer, to make
contributions based on the payments on reasonably equivalent terms (taking into
account Code Sections 410(b)(3), (4), and (5)).

IN WITNESS WHEREOF, the Plan Sponsor, SONIC CORP., has caused this instrument to
be executed on October 1, 2010.

 

SONIC CORP. By:   /s/ Claudia San Pedro Title:   Vice President of Investor
Relations and Treasurer

 

63